Exhibit 10.9

 

EXECUTION VERSION

 

 

 

INLAND TERRITORY, L.L.C.

 

LIMITED LIABILITY COMPANY AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of December 27, 2012

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT

OF

INLAND TERRITORY, L.L.C.,

a Delaware limited liability company

 

THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) dated as of
December 27, 2012 (the “Effective Date”) is made by and between Inland Territory
Member, L.L.C., a Delaware limited liability company (“Inland”); and Centennial
Centre, L.L.C., a Nevada limited liability company, Eastern — Beltway, Ltd., a
Nevada limited liability company, Centennial Gateway, LLC, a Nevada limited
liability company, and Retail Development Partners, LLC, a Nevada limited
liability company (each an “Investor” and together the “Investors”).

 

Preliminary Statements

 

WHEREAS, certain of the Investors and Inland Real Estate Acquisitions, Inc., an
Illinois corporation (“Acquisition”) entered into that certain Agreement of
Purchase and Sale and Contribution Agreement, dated October 17, 2012 (the
“Purchase and Contribution Agreement”), providing for the contribution by such
Investors of certain real property therein described to a newly formed single
purpose entity in exchange for a non-managing membership interest in such
entity;

 

WHEREAS, Acquisition and Centennial Gateway, LLC entered into that certain
Agreement of Purchase and Sale, dated October 17, 2012 (the “Purchase and Sale
Agreement”), providing for the transfer by Centennial Gateway of certain real
property therein described to a newly formed single purpose entity in exchange
for a non-managing membership interest in such entity;

 

WHEREAS, it is a requirement of the Purchase and Contribution Agreement and the
Purchase and Sale Agreement that some or all of the Investors enter into this
Agreement; and

 

WHEREAS, the parties hereto now desire to enter into this Limited Liability
Company Agreement in order to (i) reflect the admission of the Members as the
sole Members of the Company, (ii) establish the manner in which the business and
affairs of the Company shall be managed and (iii) determine the respective
rights, duties and obligations of the Members with respect to the Company and
each other.

 

NOW THEREFORE, the parties hereto, in consideration of the foregoing premises
and the mutual covenants and agreements contained herein, hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINED TERMS

 

The following terms shall have the following meanings when used herein:

 

Adjusted Capital Account Deficit: With respect to any Member, the deficit
balance, if any, in such Member’s Capital Account as of the end of the relevant
Allocation Year, after giving effect to the following adjustments: (i) credit to
such Capital Account any amount that such Member is obligated to restore
pursuant to any provision of this Agreement, is otherwise treated as being
obligated to restore under Treasury Regulation Section 1.704-1(b)(2)(ii)(c), or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5); and (ii) debit to
such Capital Account the items described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6). The foregoing definition of Adjusted
Capital Account Deficit is intended to comply with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

Affiliate: With respect to any Person, (i) any Person directly or indirectly
controlled by, controlling or under common control with such Person, (ii) any
officer, director, general partner or manager of such Person, or (iii) any
Person which owns, directly or indirectly, ten percent (10%) or more of any
class of voting securities of such Person or which exercises control over the
management of such Person. For the purposes of this Agreement, “control” when
used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interests, by contract or
otherwise; and the term “controls”, “controlling” and “controlled” have the
meanings correlative to the foregoing.

 

Allocation Year: Means (i) the period commencing on the Effective Date and
ending on December 31, 2012, (ii) any subsequent period commencing on January 1
and ending on the following December 31, or (iii) any portion of the period
described in clause (ii) for which the Company is required to allocate Profits,
Losses and other items of Company income, gain, loss or deduction pursuant to
Article V.

 

Business Day: Any day other than Saturday, Sunday or any other day on which
commercial banks are required or authorized by law to close in
Chicago, Illinois.

 

Capital Account: The Capital Account maintained for each Member pursuant to
Section 3.5.

 

Capital Contribution: With respect to any Member, the amount of money and the
initial Gross Asset Value of any property contributed by such Member to the
Company (net of any liabilities secured by such property or to which such
property is otherwise subject).

 

Capital Expenditures: For any period, the amount expended for items capitalized
under generally accepted accounting principles, consistently applied, except for
such items as are otherwise classified under this Agreement.

 

2

--------------------------------------------------------------------------------


 

Capital Transaction: Any of the following: (a) a sale, exchange, transfer,
assignment or other disposition of all or a portion of any material asset of the
Company or a Subsidiary other than tangible personal property that is not sold
or transferred in connection with the sale or transfer of real property or a
leasehold interest in real property; (b) any condemnation or deeding in lieu of
condemnation of all or a portion of any material asset of the Company or a
Subsidiary; and (c) any fire or other casualty to a Property or any other
material asset of the Company or a Subsidiary.

 

Cash Shortfall: For any period, the excess, if any, of (a) Operating Expenses
over (b) Gross Receipts.

 

Cash Shortfall Loan: A loan made by a Member (or Affiliate or other Person
designated by a Member) to the Company pursuant to Section 3.3.A hereof, on the
terms set forth in Section 3.3.B hereof.

 

Certificate: The Certificate of Formation for the Company filed with the
Secretary of State, pursuant to Section 18-201 of the LLC Act (as hereinafter
defined), as the same may be amended and restated from time to time.

 

Class A Member: The Members of the Company that hold Class A Units. The initial
Class A Members are the Members described as such on Schedule A attached hereto.

 

Class A Units: The Units of the Company that are characterized as Class A Units
and listed on Schedule A attached hereto.

 

Class B Member: The Members of the Company that hold Class B Units. The initial
Class B Members are the Members described as such on Schedule A attached hereto.

 

Class B Units: The Units of the Company that are characterized as Class B Units
and listed on Schedule A attached hereto.

 

Closing: Has the meaning set forth in Section 10.3.

 

Closing Price: On any date shall mean the last sale price, regular way, or, in
case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if the Common Stock is
not listed or admitted to trading on the New York Stock Exchange, as reported in
the principal consolidated transaction reporting system with respect to
securities listed on the principal national securities exchange on which the
Common Stock is listed or admitted to trading.

 

Code: The Internal Revenue Code of 1986, as amended, or any corresponding
provision or provisions of prior or succeeding law.

 

Common Stock: Means the shares of Common Stock of Inland Parent, par value
$0.001.

 

3

--------------------------------------------------------------------------------


 

Company: Inland Territory, L.L.C., a limited liability company formed under the
laws of the State of Delaware, and any successor limited liability company.

 

Company Minimum Gain: Has the meaning given to the term “partnership minimum
gain” set forth in Treasury Regulations §1.704-2(d).

 

Depreciation: For each Allocation Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Allocation Year, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Allocation Year, Depreciation shall be an amount which bears the same
ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Allocation
Year bears to such beginning adjusted tax basis. If any asset shall have a zero
adjusted basis for federal income tax purposes, Depreciation shall be determined
utilizing any reasonable method selected by the Manager.

 

Event of Bankruptcy: With respect to any Member, if such Member (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceeding, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, (v) files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Member in any proceeding of this nature, (vi) seeks, consents to or acquiesces
in the appointment of a trustee, receiver or liquidator of the Member or of all
or any substantial part of its properties, or (vii) 120 days after the
commencement of any proceeding against the Member seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation, if the proceeding has not been
dismissed, or if within 90 days after the appointment without such Member’s
consent or acquiescence of a trustee, receiver or liquidator of such Member or
of all or any substantial part of its properties, the appointment is not vacated
or stayed, or within 90 days after the expiration of any such stay, the
appointment is not vacated. With respect to a Member, the foregoing definition
of “Event of Bankruptcy” is intended to replace and shall supersede and replace
the definition of “Bankruptcy” set forth in Sections 18-101(1) and 18-304 of the
LLC Act.

 

Exchange: Means (i) the New York Stock Exchange or (ii) NASDAQ.

 

Family: With respect to a Person who is an individual, means individuals who are
related to that individual by blood, marriage, or adoption.

 

Fiscal Year: Means (i) the period commencing on the date hereof and ending on
December 31, 2012, and (ii) any subsequent period commencing on January 1 and
ending on the earlier to occur of (A) the following December 31, or (B) the date
on which all of the assets of the Company are distributed pursuant to
Section 9.2 and the Certificate has been cancelled pursuant to the LLC Act.

 

4

--------------------------------------------------------------------------------


 

Gross Asset Value: With respect to any asset, the asset’s adjusted basis for
federal income tax purposes, except as follows:

 

(a)           The initial Gross Asset Value of any asset contributed by or
credited to a Member to the Company shall be the gross fair market value of such
asset, as determined by the Manager;

 

(b)           The Gross Asset Values of all assets of the Company shall be
adjusted to equal their respective gross fair market values, as determined by
the Manager, as of the following times: (i) the acquisition of an interest or an
additional interest in the Company by any new or existing Member in exchange for
more than a de minimis Capital Contribution; (ii) the distribution by the
Company to a Member of more than a de minimis amount of property or money as
consideration for an interest in the Company; (iii) the liquidation of the
Company within the meaning of Treasury Regulations §1.704-l(b)(2)(ii)(g); and
(iv) whenever otherwise permitted under Treasury Regulations
§1.704-l(b)(2)(iv)(f); provided, however, that adjustments pursuant to clause
(i) above shall be made only if the Manager determines that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Members;

 

(c)           The Gross Asset Value of any asset of the Company distributed to a
Member shall be the gross fair market value of such asset on the date of
distribution as determined in accordance with the provisions hereof;

 

(d)           The Gross Asset Values of the assets of the Company shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Treasury Regulations §1.704-l(b)(2)(iv)(m) and subparagraph
(vi) of the definition of Profit and Losses; provided, however, that Gross Asset
Values shall not be adjusted pursuant to this paragraph (d) to the extent the
Manager determines that an adjustment pursuant to paragraph (b) hereof is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (d); and

 

(e)           If the Gross Asset Value of an asset has been determined or
adjusted pursuant to paragraphs (a), (b), or (d), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

 

(f)            The Members agree that, as of the date hereof, the Gross Asset
Value of each Property contributed is as set forth on Schedule B hereto.

 

Gross Receipts: For any period, all cash receipts and revenues of the Company or
a Subsidiary of any kind calculated on a cash or accrual basis (as determined by
the Manager), including, without duplication (i) all Rents received by a
Subsidiary, (ii) all payments received by the Company or a Subsidiary from the
operators of any licensed facilities or concessions, (iii) all other forms of
rent, revenue, income, proceeds, royalties, profits and other benefits paid to
the Company or a Subsidiary from using, leasing, licensing, processing,
operating from or in, or

 

5

--------------------------------------------------------------------------------


 

otherwise enjoying all or any portion of each Property, (iv) all payments under
business interruption insurance policies or proceeds payable under any policy of
insurance covering loss of Rents, (v) any utility or other deposits returned to
a Subsidiary or other refunds accruing to the Company or a Subsidiary, (vi) any
interest earned on security deposits held by the Company or a Subsidiary to the
extent retained by the Company or such Subsidiary, and interest earned on
operating and other accounts of the Company or a Subsidiary, (vii) all amounts
received by a Subsidiary from tenants at each Property in connection with the
surrender of such tenants’ leases (to the extent that such amounts are not
required to be deposited with any Company or Subsidiary lender), and (viii) all
refunds, rebates and other recoveries of items previously charged as Operating
Expenses, but excluding, (a) Capital Contributions to the Company, (b) Net
Proceeds of a Capital Transaction and Net Proceeds of a Financing, (c) sums held
by the Company or a Subsidiary as security deposits under leases for space at
each Property unless and until applied to the satisfaction of tenants’
obligations under such leases (to the extent permitted under applicable leases
and law) and (d) non-cash charges accruing to the Company or a Subsidiary in the
nature of depreciation and amortization of each Property.

 

Impositions: With respect to the each Property, all taxes (including sales and
use taxes), assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof),
water, sewer or other rents, rates and charges, excises, levies, license fees,
permit fees, inspection fees and other authorization fees and other charges, in
each case whether general or special, ordinary or extraordinary, of every
character (including all interest and penalties thereon), which at any time may
be assessed, levied, confirmed or imposed by any governmental or
quasi-governmental authority having jurisdiction over such Property on or in
respect of or be a lien upon (i) such Property or any estate or interest
therein, (ii) any occupancy, use or possession of, or activity conducted on,
such Property, or (iii) the Rents from such Property or the use or occupancy
thereof.

 

Inland Parent: Inland Diversified Real Estate Trust, Inc., a Maryland
corporation, and the one hundred percent member of Inland.

 

Inland Preferred Return: A per annum rate equal to 17.5% per annum on Inland’s
Invested Capital as adjusted from time to time, provided, however, that such
rate shall be prorated for each Fiscal Year of the Company which is less than
twelve (12) full months.

 

Invested Capital: With respect to each Member, the amount set forth opposite
such Member’s name on Schedule A attached hereto, as increased, from to time, by
any Capital Contributions (other than Initial Capital Contributions) made by
such Member following the date hereof pursuant to the terms of this Agreement,
and as reduced from time to time, but not below zero, by distributions made to
such Member under Section 4.2(ii) hereof in the case of an Investor, and
Section 4.2(iv) hereof in the case of Inland, until such time as the Invested
Capital of such Member has been reduced to zero; provided that the Invested
Capital of an Investor shall be further adjusted in accordance with the
provisions of Section 10.5 hereof.

 

Investor LLC Interest (or LLC Interest of the Investor): The entire LLC Interest
in the Company held by an Investor and any and all successors and permitted
assignees of such Investor. For the avoidance of doubt the “Investor LLC
Interest” shall include all of the Class B Units held by an Investor and any and
all successors and permitted assignees of such Investor.

 

6

--------------------------------------------------------------------------------


 

Investor Preferred Return: A per annum rate equal to 4% per annum on each
Investor’s Invested Capital as adjusted from time to time, provided, however,
that such rate shall be prorated for each Fiscal Year of the Company which is
less than twelve (12) full months.

 

Investor Redemption Amount: Has the meaning set forth in Section 10.4.

 

LLC Interest: As to any Member, all of the interest of that Member in the
Company including, without limitation, such Member’s (i) right to a distributive
share of the Profits and Losses and cash flow of the Company, (ii) right to a
distributive share of the assets of the Company and (iii) right, if any, to
participate in the management of the business and affairs of the Company, as
provided in this Agreement.

 

Manager: Means the Person in whom the management of the Company is vested to the
extent so provided in this Agreement. Pursuant to the terms of Section 6.1 of
this Agreement, the Manager is Inland.

 

Maximum Investor Recourse Debt Amount: Means the maximum amount of Company or
Subsidiary nonrecourse debt that the Investors in the aggregate may guaranty
under a Reimbursement Agreement. In all events, the “Maximum Investor Recourse
Debt Amount” shall not exceed Fifty Million Dollars ($50,000,000) (which shall
be the “Maximum Investor Recourse Debt Amount” as of the Effective Date).

 

Member: At any time, any Person admitted and remaining as a member of the
Company pursuant to the terms of this Agreement. As of the date of this
Agreement, the Members of the Company are Inland and the Investors.

 

Member Nonrecourse Debt: Has the meaning given to the term “partner nonrecourse
debt” set forth in Treasury Regulations §1.704-2(b)(4).

 

Member Nonrecourse Debt Minimum Gain: An amount, with respect to each Member
Nonrecourse Debt, equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations §1.704-2(i)(2) and (3).

 

Member Nonrecourse Deductions: Has the meaning given to the term “partner
nonrecourse deductions” set forth in Treasury Regulations §1.704-2(i)(2). For
any Allocation Year, the amount of Member Nonrecourse Deductions with respect to
a Member Nonrecourse Debt equals the excess, if any, of the net increase, if
any, in the amount of the Member Nonrecourse Debt Minimum Gain attributable to
such Member Nonrecourse Debt over the aggregate amount of any distributions
during such Allocation Year to the Member that bears the economic risk of loss
for such Member Nonrecourse Debt to the extent such distributions are from
proceeds of such Member Nonrecourse Debt and are allocable to an increase in
Member Nonrecourse Debt Minimum Gain, determined according to the provisions of
Treasury Regulations §1.704-2(i)(2).

 

Net Cash Flow: For any period, the excess of (a) Gross Receipts plus any amount,
as reasonably determined by the Manager, taken out of any general reserve
account established by

 

7

--------------------------------------------------------------------------------


 

the Company or a Subsidiary over (b) Operating Expenses plus any amount, as
reasonably determined by the Manager, added during such period to any such
general reserve account.

 

Net Proceeds of a Capital Transaction: With respect to each Property, the net
cash proceeds from a Capital Transaction less any portion thereof used to
(i) establish reserves as reasonably determined by the Manager, (ii) repay any
debts or other obligations of the Company or a Subsidiary (including Cash
Shortfall Loans), or (iii) restore such Property following a casualty or
condemnation. “Net Proceeds of a Capital Transaction” shall include all
principal, interest and other payments as and when received with respect to any
note or other obligation received by the Company in connection with a Capital
Transaction and shall expressly exclude Net Proceeds of a Financing.

 

Net Proceeds of a Financing: With respect to each Property, the net cash
proceeds from any financing transaction less any portion thereof used to
(i) establish reserves as reasonably determined by the Manager, or (ii) repay
any debts or other obligations of the Company or a Subsidiary (including Cash
Shortfall Loans).

 

Nonrecourse Deductions: Has the meaning set forth in Treasury Regulations
§1.704-2(b)(1). The amount of Nonrecourse Deductions for an Allocation Year
equals the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain during that Allocation Year, over the aggregate amount of any
distributions during that Allocation Year of proceeds of a Nonrecourse Liability
that are allocable to an increase in Company Minimum Gain, determined according
to the provisions of Treasury Regulations §1 .704-2(c).

 

Nonrecourse Liability: Has the meaning set forth in Treasury Regulations
§1.704-2(b)(3).

 

Operating Expenses: For any period and with respect to each Property, all
expenses incurred by the Company or a Subsidiary during such period, calculated
on a cash or accrual basis (as determined by the Manager), including, without
duplication (subject to the exclusions described below): (i) current operating
expenses and taxes incurred by the Company or a Subsidiary including (without
duplication) utility charges, costs of materials, normal repair and maintenance
costs, Impositions and other business taxes applicable to such Property (except
as excluded below), license fees, costs of complying with any encumbrance upon
such Property, premiums for insurance, fees of the Company’s or a Subsidiary’s
counsel, the accounting fees, the costs of any audits and appraisals performed
by the Company or a Subsidiary and any other reasonable costs which are paid for
by the Company or a Subsidiary, (ii) the management fee and leasing commissions
paid to a property manager by the Company or a Subsidiary pursuant to a
management agreement or leasing commission agreement, (iii) Capital Expenditures
incurred in accordance with the provisions hereof or as mandated by law or
necessitated by an emergency for improvements to space at such Property leased
to tenants, inducements granted to such tenants and leasing expenses (including
leasing commissions), and (iv) payments of fees, interest and scheduled
amortization of principal on any financing affecting such Property or the assets
of the Company or a Subsidiary, but excluding without duplication:
(A) expenditures paid or to be paid from insurance proceeds or condemnation
awards available for restoration of such Property; (B) any non-cash charges from
depreciation or amortization of property; (C) any expenses or

 

8

--------------------------------------------------------------------------------


 

costs incurred in connection with a Capital Transaction that would not have been
incurred but for such Capital Transaction; and (D) any payments on Cash
Shortfall Loans.

 

Person: Any individual, corporation, partnership, limited liability company,
association, trust or other entity or organization.

 

Profits and Losses: For any Allocation Year, the taxable income or loss of the
Company for federal income tax purposes for such Allocation Year, as determined
by the Manager, in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be separately stated
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

 

(i)            Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses hereunder
shall be added to such taxable income or loss;

 

(ii)           Any expenditures of the Company described in Code
Section 705(a)(2)(B), or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulations §1.704-1(b)(2)(iv)(i) and not otherwise taken
into account in computing Profits or Losses hereunder shall be subtracted from
such taxable income or loss.

 

(iii)          In the event the Gross Asset Value of any Company asset is
adjusted pursuant to the provisions of this Agreement, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profits or Losses;

 

(iv)          Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed with reference to the Gross Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Gross Asset Value;

 

(v)           In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year; and

 

(vi)          To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) is required pursuant to Treasury
Regulations §1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining
Capital Accounts as a result of a distribution other than in liquidation of a
Member’s LLC Interest, the amount of such adjustment shall be treated as an item
of gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases the basis of the asset) from the disposition of the asset
and shall be taken into account for purposes of computing Profits and Losses.

 

The amount of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Section 5.2 hereof shall be determined by
applying rules analogous to those set forth in subparagraphs (i) through
(vi) above.

 

9

--------------------------------------------------------------------------------


 

Property: Means each property described in the Purchase and Contribution
Agreement and the Purchase and Sale Agreement and collectively referred to
herein as the “Properties.”

 

Purchased Property: Means the shopping center properties known as Cannery Corner
and Lowe’s Plaza, as more fully described on Schedule 1 of the Purchase and
Contribution Agreement, and any successor properties.

 

Redemption Factor: Means 100%; provided that such factor shall be adjusted in
accordance with the Antidilution Provisions of Section 10.2.C and 10.2.D hereof.

 

Redemption Invested Capital: Means (in the event that an Investor properly
elects to receive the Redemption Price) an amount equal to $10 per Class B Unit
being redeemed herein at such time.

 

Redemption Price: Means the Cash Redemption Price or the Stock Redemption Price,
each as adjusted under the provisions of the final sentence of Section 10.2.A
hereof.

 

Reimbursement Agreement: Has the meaning set forth in Section 3.7.

 

REIT Exchange Date: Means the later of (i) the date that is five (5) years after
the Effective Date or (ii) the first date after the Effective Date on which
Inland Parent Common Stock is listed and publicly traded on an Exchange;
provided that at any time that the Inland Parent Common Stock is no longer
listed and publicly traded on an Exchange, then the “REIT Exchange Date” shall
no longer have occurred until such time as the Inland Common Stock is, once
again, listed and publicly traded on an Exchange.

 

Rents: Collectively, all fixed, base, minimum, guaranteed, additional,
retroactive, percentage, participation or escalation rents, operating cost
pass-throughs, utility charges, common area maintenance or management charges,
administrative charges, parking, maintenance, tax and insurance contributions
payable under any lease for space at each Property, deficiency rents and
liquidated damages following default by any tenant at such Property, premiums
payable by any tenant at such Property upon the exercise of a cancellation
privilege originally provided in any lease for space at such Property, and any
rights and claims of any kind which a Subsidiary may have against any tenant at
such Property.

 

Replacement Indebtedness: Any debt incurred by the Company or a Subsidiary that
(i) replaces or refinances all or any portion of preexisting nonrecourse
indebtedness held by the Company or a Subsidiary, and (ii) leaves the Investors
in substantially the same tax position with respect to their respective share of
Company or Subsidiary liabilities (to the extent allowed under applicable law)
as they were immediately prior to the replacement or refinancing.

 

Subsidiary: Any Person (other than an individual) which is “controlled” by the
Company (as defined in the definition of “Affiliate” above) and in which the
Company beneficially owns, directly or indirectly, an economic ownership
interest. For the avoidance of doubt, each Property owned by the Company shall
be owned (directly or indirectly) by a wholly owned Subsidiary of the Company
that is a disregarded entity or partnership for U.S. federal income tax
purposes. In connection with the foregoing, all references in this Agreement to
(i) the Company’s interest in a Property, and (ii) Net Cash Flow, Net Proceeds
of a Capital Transaction and Net Proceeds of a

 

10

--------------------------------------------------------------------------------


 

Financing (together with all related defined terms and provisions herein), shall
refer to (x) the Company’s indirect interest in a Property through the Company’s
interest in a Subsidiary, and (y) Net Cash Flow, Net Proceeds of a Capital
Transaction and Net Proceeds of a Financing of a Subsidiary (as if such terms
are defined in the relevant organizational documents of the applicable
Subsidiary) and the distributions of such amounts by such Subsidiary to the
Company.

 

Tax Matters Member: Has the meaning set forth in Section 7.4.

 

Trading Day: Means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day which securities are not traded on the Exchange or in such market
and the term “ex date”, when used in respect of any issuance or distribution,
shall mean the first date on which the shares trade regular way on the Exchange
or in such market without the right to receive such issuance or distribution.

 

Transfer: Any sale, assignment, gift, pledge, hypothecation or other transfer,
direct or indirect, by operation of law or otherwise, of a Member’s LLC
Interest.

 

Treasury Regulations: The Income Tax Regulations promulgated under the Code as
such regulations may be amended from time to time (including Temporary
Regulations).

 

Triggering Event: Has the meaning set forth in Section 6.1.E.

 

Units: Has the meaning set forth in Section 3.1.A.

 

Unpaid Inland Preferred Return: As of any given date, the Inland Preferred
Return accrued to such date less distributions made by the Company to Inland
pursuant to the provisions of Sections 4.1(ii) and 4.2(iii) hereof as of such
date.

 

Unpaid Investor Preferred Return: As of any given date, the Investor Preferred
Return accrued to such date less distributions made by the Company to each
Investor pursuant to the provisions of Sections 4.1(i) and 4.2(i) hereof as of
such date; provided that the Unpaid Investor Preferred Return shall be further
adjusted in accordance with the provisions of Section 10.5 hereof.

 

ARTICLE II

 

FORMATION; NAME; PRINCIPAL OFFICE; PURPOSE; TERM

 

SECTION 2.1.     Formation.

 

A.            The Company has been formed as a limited liability company
pursuant to the provisions of the Delaware Limited Liability Company Act, Title
6 of the Delaware Code, Section 18-101 et seq. (the “LLC Act”). To the extent
permitted by the LLC Act, the provisions of this Agreement shall override the
provisions of the LLC Act in the event of any inconsistency between them.

 

B.            In order to maintain the Company as a limited liability company
under the laws of the State of Delaware, the Manager shall, from time to time,
take appropriate action, including

 

11

--------------------------------------------------------------------------------


 

the preparation and filing of such amendments to the Certificate and such other
assumed name certificates, documents, instruments and publications as may be
required by or desirable under law, including, without limitation, action to
reflect:

 

(i)            any change in the Company name; or

 

(ii)           any correction of false or erroneous statements in the
Certificate or the desire of the Members to make a change in any statement
therein in order that it shall accurately represent the agreement among the
Members.

 

C.            Each Member shall further execute, to the extent necessary, and
the Company shall file and record (or cause to be filed and recorded) and shall
publish, if required by law, such other and further certificates, statements or
other instruments as may be necessary or desirable under the laws of the State
of Delaware or the state in which each Property is located in connection with
the formation of the Company and the commencement and carrying on of its
business.

 

SECTION 2.2.     Name, Registered Office, and Resident Agent; Principal Place of
Business.

 

A.            The name of the Company shall be “Inland Territory, L.L.C.”

 

B.            The principal place of business and office of the Company shall be
located at c/o Inland Diversified Real Estate Trust, Inc., 2901 Butterfield Road
Oak Brook, Illinois 60523 or at such other places as the Manager may from time
to time designate. The Company may have such additional offices and places of
business as may be established at such other locations as may be determined from
time to time by the Manager.

 

C.            The present address of the registered office of the Company in the
State of Delaware and its resident agent for service of process in the State of
Delaware are as set forth in the Certificate.

 

SECTION 2.3.     Purpose.

 

A.            The purpose and business of the Company are solely to:

 

(i)            Acquire, own, finance (using special purpose entities,
Subsidiaries or otherwise), develop, redevelop, operate, lease, manage, control,
sell, transfer, exchange or otherwise dispose of the Properties;

 

(ii)           Hold, manage and operate the Subsidiaries that will hold the
interests in the Properties;

 

(iii)          Cause each Subsidiary to finance the Properties held by such
Subsidiary; and

 

(iv)          To do and perform all acts necessary or desirable to carry out the
foregoing purpose.

 

12

--------------------------------------------------------------------------------


 

B.            Nothing in this Agreement shall be deemed to create a mutual
agency between the Members with respect to any activities of the Company or the
Members whatsoever. Except as expressly provided herein, no Member shall be
deemed to be the agent of any other Member for any purposes and no Member shall
have any authority to bind any other Member.

 

SECTION 2.4.     Term.

 

The Company shall have perpetual existence beginning on the date that the
Certificate was filed with the Office of the Secretary of State of the State of
Delaware; provided that the Company may be dissolved in accordance with
Section 9.1 hereof.

 

SECTION 2.5.     Classification of the Company for Tax Purposes.

 

The Members hereby acknowledge their intention that the Company be classified,
for federal and state income tax purposes, as a partnership and not as an
association taxable as a corporation pursuant to Section 7701(a)(2) of the Code
and the Regulations promulgated thereunder, and hereby agree that the provisions
of this Agreement shall be applied and construed in a manner to give full effect
to such intent. Accordingly, each Member, by its execution or acceptance of this
Agreement, covenants and agrees that (i) it will not cause the Company to make
an election under Regulations Section 301.7701-3(b) to be taxed as a corporation
for federal income tax purposes (ii) it will file its own federal and state
income tax returns in a manner that is consistent with tax classification of the
Company as a partnership and (iii) it will not take any action which is
inconsistent with such classification.

 

SECTION 2.6.     Liability of the Members.

 

No Member shall be liable under a judgment, decree or order of a court, or in
any other manner for the debts or any other obligations or liabilities of the
Company solely by reason of being a Member of the Company. Except as expressly
provided under the terms of this Agreement, each Member shall not be required to
lend any funds to the Company or to make any future contributions, assessments
or payments to the Company. No Member shall have any personal liability for any
repayment of any Capital Contribution of any Member.

 

SECTION 2.7.     Ownership and Waiver of Partition and Valuation.

 

The LLC Interests of each Member in the Company shall be personal property for
all purposes. All property and interests in property, real or personal, owned
(directly or indirectly) by the Company shall be deemed owned (directly or
indirectly) by the Company as an entity, and no Member, individually, shall have
any ownership of or interest in such property or interest owned (directly or
indirectly) by the Company except as a Member of the Company. To avoid
irreparable damage to the Company, each Member, on behalf of itself and its
successors, representatives, heirs, and assigns hereby irrevocably,
unconditionally and completely waives, renounces and releases each and all of
the following rights that it has or may have, if any, by virtue of holding LLC
Interests in the Company: (i) any right of partition or any right to take any
other action that otherwise might be available to such Member for the purpose of
severing its relationship with the Company or such Member’s interest in the
assets held by the Company from the interest of the other Members; and (ii) any
right to valuation and payment with respect to such Member’s LLC Interests or
any portion thereof, except to the extent specifically set forth

 

13

--------------------------------------------------------------------------------


 

herein. Notwithstanding any provision herein to the contrary, each Member hereby
acknowledges and agrees that, pursuant to the provisions of Section 10.1.E
hereof, in the event that an Investor seeks, or attempts to seek, to take any
action in violation or inconsistent with the foregoing, Inland shall be
permitted at any time, in its sole and absolute discretion, to deliver a
Redemption Notice (as defined below) to such Investor and to thereupon
immediately cause the Company to purchase such Investor’s Investor LLC Interest
pursuant to the terms of Article X hereof.

 

SECTION 2.8.     Waiver of Right to Judicial Dissolution.

 

The Members agree that irreparable damage would be done to the good will and
reputation of the Company if any Member should bring an action in court to
dissolve the Company. Accordingly, to avoid irreparable damage to the Company
each Member hereby irrevocably, unconditionally and completely waives, renounces
and releases its right to seek a court decree of dissolution or to seek the
appointment by a court of a liquidator for the Company. Notwithstanding any
provision herein to the contrary, each Member hereby acknowledges and agrees
that, pursuant to the provisions of Section 10.1.E hereof, in the event that an
Investor seeks, or attempts to seek, to take any action in violation or
inconsistent with the foregoing, Inland shall be permitted at any time, in its
sole and absolute discretion, to deliver a Redemption Notice (as defined below)
to such Investor and to thereupon immediately cause the Company to purchase such
Investor’s Investor LLC Interest pursuant to the terms of Article X hereof.

 

ARTICLE III

 

MEMBERS; COMPANY CAPITAL; UNITS

 

SECTION 3.1.     Members.

 

A.            The Members’ ownership interest in the Company shall be
represented by units of membership interest (“Units”). The Units of the Company
shall be of two (2) classes; “Class A Units,” and “Class B Units.” The Company
is hereby authorized to issue Class A Units and up to 3,000,000 Class B Units.

 

B.            The respective names, addresses for notice, class and number of
Units and initial Capital Contributions of the Members are as set forth on
Schedule A attached hereto. Upon execution of this Agreement, each Person listed
on Schedule A hereto shall be admitted to the Company as a Member and the
Company hereby issues to each such Member the number and class of Units set
forth opposite such Member’s name on Schedule A hereto. Schedule A shall be
amended from time to time by the Manager to reflect any changes of address, the
admission of additional or substitute Members or any change to the information
set forth thereon.

 

C.            Concurrently with the execution and delivery of this Agreement,
and in accordance with the terms of the Purchase and Contribution Agreement and
Purchase and Sale Agreement, each Member has made a Capital Contribution to the
Company pursuant to Code Section 721 of an amount equal to the amount set forth
opposite such Member’s name on Schedule A attached hereto (the “Initial Capital
Contribution”).

 

14

--------------------------------------------------------------------------------


 

D.            One or more Persons may be admitted to the Company as additional
Members from time to time only with the unanimous written consent of the
Members, provided, however, that the admission of transferees permitted pursuant
to Article VIII hereof shall not require the consent of the Manager or the
Members.

 

E.            In addition to any other requirements set forth in this Agreement,
no Person shall be admitted to the Company as an additional or substitute Member
unless and until such Person has accepted and agreed to all the provisions of
this Agreement by executing a counterpart signature page hereto or an amendment
to this Agreement.

 

SECTION 3.2.     Additional Capital Contributions.

 

A.            Other than the Capital Contributions of the Members required under
Section 3.1, and as otherwise provided in this Agreement, no Member shall (i) be
required to make any further Capital Contributions or (ii) be required to lend
any funds to the Company.

 

B.            No Member shall have any obligation to make additional Capital
Contributions to restore a deficit balance in its Capital Account.

 

SECTION 3.3.     Funding of Additional Cash Requirements.

 

A.            If, at any time or from time to time, the Manager determines that
the Company requires additional funds, the Manager, in its sole but reasonable
discretion, may:

 

(i)            Cause the Company to borrow, at market rates, the required
additional funds from any third-party lender;

 

(ii)           Cause the Company to borrow the required additional funds from
one or more Members (or any of their respective affiliates) willing to make such
loans as “Cash Shortfall Loans” in accordance with Section 3.3.B; and/or

 

(iii)          Except as otherwise provided in Section 6.1.D, cause the Company
to issue additional Units.

 

B.            Cash Shortfall Loans, if any, made pursuant to this Section 3.3
shall: (i) be evidenced by a written promissory note containing customary terms
and conditions and having a final maturity date of not less than six (6) months
after the date of issue, (ii) bear interest at the rate of eight percent (8%)
per annum from the date due until paid in full, (iii) if required by the lending
Member, but subject in all respects to the terms of any existing loans of the
Company, be secured by a lien on and a security interest in all of the assets of
the Company and (iv) be repaid prior to any distribution to the Members.

 

C.            Any Member who makes or proposes to make a Cash Shortfall Loan
shall have the right at any time and from time to time to cause the Company to
replace the Cash Shortfall Loan with a loan from a third party. The Company,
acting through the Manager shall have the right at any time and from time to
time to repay any Cash Shortfall Loan and replace it with a loan from a third
party. Any Cash Shortfall Loan may be repaid at any time without prepayment
penalty.

 

15

--------------------------------------------------------------------------------


 

D.            The Members hereby covenant and agree to structure any Cash
Shortfall Loans made pursuant to the terms of this Agreement so that such loans
satisfy the “Straight Debt Safe Harbor” under Code Section 856(m) and the
Treasury Regulations promulgated thereunder.

 

E.            If any Member shall lend any money to the Company, the amount of
any such loan shall not be considered a Capital Contribution to the Company,
increase its Capital Account or affect in any way its share of the Profits,
Losses, other items of income, gain, loss or deduction or distributions of the
Company.

 

SECTION 3.4.     No Third Party Beneficiaries.

 

The obligations of the Members hereunder shall not confer upon any creditor or
other third party having dealings with the Company any right, claim or other
benefit, including the right to require any Cash Shortfall Loans.

 

SECTION 3.5.     Capital Accounts.

 

A.            The Company shall establish and maintain a separate Capital
Account for each Member in accordance with the provisions of this Section 3.5.
To each Member’s Capital Account there shall be credited such Member’s Capital
Contributions, such Member’s allocable share of Profits, and any items in the
nature of income or gain that are specially allocated to such Member under this
Agreement.

 

B.            To each Member’s Capital Account there shall be debited the amount
of cash and the Gross Asset Value of any Company property distributed to such
Member pursuant to any provision of this Agreement (net of liabilities secured
by such distributed property that such Member is considered to assume or take
subject to under Code Section 752), such Member’s allocable share of Losses, and
any items in the nature of expenses or losses that are specially allocated to
such Member under this Agreement.

 

C.            In the event any interest in the Company is transferred in
accordance with the terms of this Agreement (i.e., Article VIII hereof), the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred interest. In the case of a sale or exchange of an
interest in the Company at a time when an election under Code Section 754 is in
effect, the Capital Account of the transferee Member shall not be adjusted to
reflect the adjustments to the adjusted tax bases of Company property required
under Code Sections 754 and 743, except as otherwise permitted by Treasury
Regulations §1.704-l(b)(2)(iv)(m).

 

D.            In determining the amount of any liability for purposes of
Section 3.5.B above, there shall be taken into account Code Section 752(c) and
the Treasury Regulations promulgated thereunder, and any other applicable
provisions of the Code and Regulations.

 

E.            The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations §1.704-l(b) and 1.704-2, and shall be interpreted and
applied in a manner consistent with such Regulations.

 

16

--------------------------------------------------------------------------------


 

SECTION 3.6.     Return of Capital.

 

Except as provided in Article X or as otherwise agreed by the Members, no Member
shall have the right to withdraw or receive any return of its Capital
Contributions. Except as provided in Article X or as otherwise agreed by the
Members, no Member shall have any right to demand or receive property (other
than cash) in return of its Capital Contributions.

 

SECTION 3.7.     Recourse Debt.

 

The Investors shall have the option from time to time to guarantee debt of the
Company or a Subsidiary in an amount not to exceed the Maximum Investor Recourse
Debt Amount; provided that while the Manager and Inland shall use their good
faith efforts to assist the Investors in guarantying such debt, neither the
Manager nor Inland provide any assurance that such guaranties shall be accepted
or respected by any applicable lender. If an Investor elects to guarantee debt
under this Section 3.7, the Company and such Investor (or Investors) agree to
enter into a reimbursement agreement (the “Reimbursement Agreement”)
substantially in the form attached hereto as Exhibit A. The Company shall ensure
that there is a sufficient level of debt available to the Investors for any
guaranty by Investors in an amount up to the Maximum Investor Recourse Debt
Amount; provided that in all events, the foregoing shall not require the Company
(directly or through the Subsidiaries) to have aggregate indebtedness in excess
of a loan to value ratio of 50% (which ratio shall be determined based on the
values of the Properties on the date hereof as set forth in the Purchase and
Contribution Agreement and Purchase and Sale Agreement). The Company shall
provide written notice to the Investors that are party to a Reimbursement
Agreement at least thirty (30) days prior to the repayment or substitution of
Company indebtedness that such Investors have guaranteed and shall provide any
additional information such Investors reasonably request to permit such
Investors to decide whether or not to enter into different or additional
guarantees.

 

ARTICLE IV

 

DISTRIBUTIONS

 

SECTION 4.1.     Distributions of Net Cash Flow.

 

Prior to the dissolution and termination of the Company, Net Cash Flow of the
Company (or Net Cash Flow of a Subsidiary that has been distributed to the
Company) for any Fiscal Year shall be distributed monthly (if and to the extent
available) by the Company in the following order of priority:

 

(i)            First, to the Investors, in proportion to their respective
Class B Units in the Company, until such time as the Unpaid Investor Preferred
Return for each Investor has been reduced to zero;

 

(ii)           Second, to the Class A Member, until such time as the Unpaid
Inland Preferred Return has been reduced to zero; and

 

(iii)          Third, the balance, to the Class A Members and the Class B
Members, pro rata, in proportion to their Units in the Company (regardless of
class).

 

17

--------------------------------------------------------------------------------


 

SECTION 4.2.     Net Proceeds of a Capital Transaction.

 

Prior to the dissolution and termination of the Company, Net Proceeds of a
Capital Transaction of the Company (or Net Proceeds of a Capital Transaction of
a Subsidiary that has been distributed to the Company) may be distributed by the
Company from time to time in the sole and absolute discretion of the Manager in
the following order of priority:

 

(i)            First, to the Investors, in proportion to their respective
Class B Units in the Company, until such time as the Unpaid Investor Preferred
Return for each Investor has been reduced to zero;

 

(ii)           Second, to the Investors, in proportion to their respective
Class B Units in the Company, until such time as the Invested Capital of each
Investor has been reduced to zero;

 

(iii)          Third, to the Class A Member, until such time as the Unpaid
Inland Preferred Return has been reduced to zero; and

 

(iv)          Fourth, the balance, to the Class A Member.

 

SECTION 4.3.     Net Proceeds of a Financing.

 

Net Proceeds of a Financing of the Company (or Net Proceeds of a Financing of a
Subsidiary that has been distributed to the Company) may be distributed by the
Company from time to time in the sole and absolute discretion of the Manager,
solely to the Class A Member. Notwithstanding the foregoing, at no time shall
the Company (directly or through its Subsidiaries) have aggregate indebtedness
in excess of a loan to value ratio of 58% (which ratio shall be determined based
on the values of the Properties on the date hereof as set forth in the Purchase
and Contribution Agreement and Purchase and Sale Agreement).

 

SECTION 4.4.     Other Distribution Rules.

 

Subject to the provisions of Section 3.3, distributions in respect of an LLC
Interest shall be made only to the Person or Persons that, according to the
Company’s books and records, are the holders of record of the LLC Interests in
respect of which such distributions are made on the actual date of distribution.
Neither the Company nor the Manager shall incur any liability for making
distributions in accordance with the provisions of the preceding sentence,
whether or not the Company or the Manager has knowledge or notice of any
Transfer or purported Transfer of ownership of any LLC Interest.

 

SECTION 4.5.     Withholding.

 

The Members hereby authorize the Company to withhold from or pay on behalf of or
with respect to such Member any amount of federal, state, local, or foreign
taxes that the Manager reasonably determines that the Company is required to
withhold or pay with respect to any amount distributable or allocable to the
Members pursuant to this Agreement, including any taxes required to be withheld
or paid by the Company pursuant to Section 1441, 1442, 1445 or 1446 of the Code.
The Manager shall give prompt notice to the Members with respect to which

 

18

--------------------------------------------------------------------------------


 

withholding is effected in accordance with this Section 4.5 and shall provide
such Member with a written explanation of the basis for its determination so to
withhold or pay (a “Withholding Notice”). Any amount paid on behalf of or with
respect to a Member pursuant to the provisions hereof shall constitute a loan by
the Company to such Member, which loan shall be repaid by such Member within
fifteen (15) days after notice from the Manager that such payment must be made,
unless the Company withheld such payment from a distribution which would
otherwise be made to such Member in accordance with the provision hereof. Any
amounts so withheld shall be treated as having been distributed to such Member
and shall be promptly paid, solely out of funds from the Company, by the Manager
to the appropriate taxing authority. In the event that a Member fails to pay any
amounts owed to the Company pursuant to this Section 4.5 when due, the Manager
may, in its sole and absolute discretion, elect to make the payment to the
Company on behalf of such defaulting Member, and in such event shall be deemed
to have loaned such amount to such defaulting Member. For the avoidance of
doubt, any distributions which would have otherwise been distributed to a
Member, but are retained by the Company in accordance with this Section 4.5,
shall, for all other purposes of this Agreement, be deemed to have been
distributed to such Member.

 

ARTICLE V

 

ALLOCATION OF PROFITS AND LOSSES

 

SECTION 5.1.     Profits and Losses.

 

A.            Profits. After giving effect to the allocations under Section 5.2
hereof, Profits for any Allocation Year shall be allocated to the Members in the
following order of priority:

 

(i)            Profits other than from a Capital Transaction (and except as
otherwise provided under Section 5.1.A(iii) hereof) shall be allocated:

 

(a)           First, to the Investors, in proportion to their respective Class B
Units, until the aggregate amount of Profits allocated to each Investor under
this Section 5.1.A(i)(a) from the current Fiscal Year and all prior Fiscal Years
equals the actual amounts distributed to the Investors pursuant to
Section 4.1(i) for the current Fiscal Year and all prior Fiscal Years; and

 

(b)           Second, to the Class A Member, in the amount necessary to cause
the aggregate amount of Profits allocated to Inland under this
Section 5.1.A(i)(b) from the current Fiscal Year and all prior Fiscal Years to
equal the amounts distributable to Inland pursuant to Section 4.1(ii) for the
current Fiscal Year and all prior Fiscal Years; and

 

(c)           Third, the balance, to the Class A Members and the Class B
Members, pro rata, in proportion to their Units in the Company (regardless of
class).

 

(ii)           Profits from a Capital Transaction (except as otherwise provided
under Section 5.1.A(iii) hereof) shall be allocated:

 

19

--------------------------------------------------------------------------------


 

(a)                                 First, to each Member in an amount equal to
the amount necessary to increase each such Member’s Capital Account to the
amount distributable to such Member pursuant to Section 4.2 hereof; and

 

(b)                                 Second, the balance, to the Class A Member.

 

(iii)                               Profits arising from any Capital Transaction
(including a hypothetical sale in connection with an in-kind distribution upon
liquidation of the Company) occurring upon or resulting in the liquidation
(within the meaning of Treasury Regulations §1.704-l(b)(2)(ii)(g)) of the
Company shall be allocated:

 

(a)                                 First, to the Investors, in proportion to
their respective Class B Units in the Company, until the Capital Account balance
of each Investor equals the sum of (1) the Unpaid Investor Preferred Return plus
(2) the Invested Capital of the Investor at such time;

 

(b)                                 Second, to the Class A Member, until the
Capital Account balance of Inland equals the sum of (1) the Unpaid Inland
Preferred Return plus (2) the Invested Capital of Inland at such time; and

 

(c)                                  Third, the balance, to the Class A Member.

 

B.                                    Losses. After giving effect to the
allocations under Section 5.2 hereof, Loss for any Allocation Year shall be
allocated to the Members in the following order of priority:

 

(i)                                     Losses other than as provided in
Section 5.1.B(ii) hereof shall be allocated:

 

(a)                                 First, to the Class A Member, to the extent
that the allocation of such Losses does not cause Inland to have an Adjusted
Capital Account Deficit;

 

(b)                                 Second, to the Investors, in proportion to
their respective Class B Units in the Company, but only to the extent that the
allocation of such Losses does not cause an Investor to have an Adjusted Capital
Account Deficit; and

 

(c)                                  Third, the balance, to the Class A Members
and the Class B Members, pro rata, in proportion to their Units in the Company
(regardless of class).

 

(ii)                                  Losses arising from any Capital
Transaction (including a hypothetical sale in connection with an in-kind
distribution upon liquidation of the Company) occurring upon or resulting in the
liquidation (within the meaning of Treasury Regulations §1.704-l(b)(2)(ii)(g))
of the Company shall be allocated:

 

(a)                                 First, to the Investors, in proportion to
their respective Class B Units in the Company, until the Capital Account balance
of each Investor equals the sum of (1) the Unpaid Investor Preferred Return plus
(2) the Invested Capital of the Investor at such time;

 

20

--------------------------------------------------------------------------------


 

(b)                                 Second, to the Class A Member, the maximum
amount that can be allocated without causing Inland to have an Adjusted Capital
Account Deficit;

 

(c)                                  Third, to the Investors, in proportion to
their respective Class B Units in the Company, in the maximum amount that can be
allocated without causing an Investor to have an Adjusted Capital Account
Deficit; and

 

(d)                                 Fourth, the balance, to the Class A Members
and the Class B Members, pro rata, in proportion to their Units in the Company
(regardless of class).

 

SECTION 5.2.               Regulatory and Special Allocations.

 

Notwithstanding any other provisions of this Article V, the special allocations
provisions set forth on Schedule 5.2, which are hereby incorporated into this
Section 5.2 by this reference as if set forth in their entirety, shall apply
prior to any other allocations of Profits and Losses (and any items of income,
gain, loss or deduction).

 

SECTION 5.3.               Other Allocation Rules.

 

A.                                    For purposes of determining the Profits,
Losses, or any other items allocable to any period, Profits, Losses, and any
such other items shall be determined on a daily, monthly, or other basis, as
reasonably determined by the Manager using any permissible method under Code
Section 706 and the Treasury Regulations thereunder.

 

B.                                    Except as otherwise provided in this
Agreement, all items of Company income, gain, loss, deduction, and any other
allocations not otherwise provided for shall be divided among the Members for
tax purposes in the same proportions as they share Profits or Losses, as the
case may be, for the Allocation Year.

 

C.                                    The Members are aware of the income tax
consequences of the allocations made by this Article V and hereby agree to be
bound by the provisions of this Article V in reporting their shares of Company
income and loss for income tax purposes.

 

D.                                    Profits, Losses and any other items of
income, gain, loss or deduction shall be allocated to the Members pursuant to
this Article V as of the last day of each Fiscal Year, provided that Profits,
Losses and such other items shall also be allocated at such times as the Gross
Asset Values of the assets of the Company are adjusted pursuant to subparagraph
(b) of the definition of “Gross Asset Value” in Article I.

 

SECTION 5.4.               Tax Allocations: Code Section 704(c).

 

A.                                    In accordance with Code Section 704(c) and
the Treasury Regulations thereunder, income, gain, loss, and deduction with
respect to the Properties, and any other property contributed to the capital of
the Company shall, solely for tax purposes, be allocated among the Members, in
any manner permitted by the Treasury Regulations and determined by the Manager
in its sole and absolute discretion, so as to take account of any variation
between the adjusted

 

21

--------------------------------------------------------------------------------


 

basis of such property to the Company for federal income tax purposes and its
initial Gross Asset Value.

 

B.                                    In the event the Gross Asset Value of any
Company property is adjusted pursuant to paragraph (b) of the definition of
Gross Asset Value, subsequent allocations of income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its Gross Asset
Value in a manner permitted under Code Section 704(c) and the Treasury
Regulations thereunder, as determined by the Manager in its sole and absolute
discretion.

 

C.                                    Any elections or other decisions relating
to such allocations shall be made by the Manager, in any manner that reasonably
reflects the purpose and intention of this Agreement.

 

ARTICLE VI

 

GOVERNANCE AND ADMINISTRATIVE PROVISIONS

 

SECTION 6.1.               Management of Business and Affairs.

 

A.                                    The business and affairs of the Company
(directly and acting on behalf of each Subsidiary) shall be exclusively and
solely vested in the Manager and no Member, other than the Manager, shall be an
agent of the Company or have any authority to bind or take action on behalf of
the Company.

 

B.                                    The Members hereby designate and appoint
Inland to serve as the Manager of the Company. Subject to the approval of the
Investors for a Major Decision, the management of the Properties shall rest with
and remain the sole and absolute right, and responsibility of the Manager. The
Investors agree to cooperate with the Manager by executing any consents or
certificates of the Company necessary to demonstrate to a lender, tenant or
service provider to the Company that the Manager has the power and authority set
forth in this Section 6.1. Without limiting the generality of the foregoing, but
subject to the approval rights of the Investors with respect to a Major Decision
as set forth in Section 6.1.D hereof, the Manager shall have the full power and
authority to do all things deemed necessary or desirable by it in its sole and
absolute discretion to conduct the business of the Company (directly and acting
on behalf of each Subsidiary) and to effectuate the purposes set forth in
Section 2.3 hereof, including, without limitation:

 

(i)                                     the making of any expenditures, the
lending or borrowing of money, the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities, the issuance of evidences
of indebtedness (including securing of same by deed to secure debt, mortgage,
deed of trust or other lien or encumbrance of the Company’s assets) and
incurring of any obligations that it deems necessary for the conduct of the
activities of the Company;

 

(ii)                                  the acquisition, sale, transfer, exchange
or other disposition of any assets of the Company (including, but not limited
to, the exercise or grant of any conversion, option, privilege, or subscription
right or any other right available in connection with any assets at any time
held by the Company);

 

22

--------------------------------------------------------------------------------


 

(iii)                               the mortgage, pledge, encumbrance or
hypothecation of any assets of the Company (including, without limitation, the
Properties), the use of the assets of the Company (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement which the Manager believes will directly benefit the Company and on
any terms that the Manager sees fit, the lending of funds to other Persons and
the repayment of obligations of the Company;

 

(iv)                              the management, operation, leasing (including
the amendment and/or termination of any lease), landscaping, repair, alteration,
demolition, replacement or improvement of any Property;

 

(v)                                 the negotiation, execution and performance
of any contracts, leases, conveyances or other instruments that the Manager
considers useful or necessary to the conduct of the Company’s operations or the
implementation of the Manager’s powers under this Agreement, including
contracting with property managers, contractors, developers, consultants,
accountants, legal counsel, other professional advisors and other agents
(including Inland Parent service providers and property managers) and the
payment of their expenses and compensation out of the Company’s assets;

 

(vi)                              the distribution of Company cash and other
Company assets in accordance with this Agreement and the holding, management,
investment, and reinvestment of cash and other assets of the Company;

 

(vii)                           the selection and dismissal of employees of the
Company (including, without limitation, employees having the title or holding
the office of “president,” “vice president,” “secretary” or “treasurer”), and
agents, outside attorneys, accountants, consultants and contractors of the
Company and the determination of their compensation and other terms of
employment or hiring;

 

(viii)                        the maintenance of such insurance for the benefit
of the Company and the Members as it deems necessary or appropriate including
casualty, liability and other insurance on each Property and other assets of the
Company, which insurance may be obtained by a blanket insurance policy obtained
by Inland Parent service providers and property managers;

 

(ix)                              the control of any matters affecting the
rights and obligations of the Company, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution, or
abandonment of any claim, cause of action, liability, debt or damages due or
owing to or from the Company, the commencement or defense of suits, legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolutions, and the representation of the Company in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolutions, the incurring of legal expenses and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

(x)                                 holding, managing, investing and reinvesting
cash and other assets of the Company;

 

23

--------------------------------------------------------------------------------


 

(xi)                              the collection and receipt of rents, revenues
and income of the Company;

 

(xii)                           in addition to working capital and/or reserves
required to be maintained under this Agreement, the maintenance of working
capital and other reserves in such amounts as the Manager deems appropriate and
reasonable from time to time;

 

(xiii)                        the making, execution and delivery of any and all
deeds, leases, notes, deeds to secure debt, mortgages, deeds of trust, security
agreements, conveyances, contracts, guarantees, warranties, indemnities,
waivers, releases or legal instruments or agreements in writing necessary or
appropriate in the judgment of the Manager for the accomplishment of any of the
powers of the Manager enumerated in this Agreement; and

 

(xiv)                       taking any of the foregoing actions on behalf of any
Subsidiary.

 

C.                                    In addition to and without limiting the
duties and obligations of the Manager as set forth above, the Manager shall use
commercially reasonable efforts to:

 

(i)                                     cause the Company, directly or through
its agents, at all times to perform and comply with the provisions of any loan
commitment, agreement, mortgage, deed of trust, lease, construction contract or
other contract, instrument or agreement to which the Company is a party or which
affects the any Property or the operation thereof;

 

(ii)                                  keep and maintain at least such insurance
coverage as may be required by the holder of any mortgage or deed of trust
encumbering all or any portion of any Property;

 

(iii)                               open and maintain bank accounts for funds of
the Company;

 

(iv)                              employ contractors for the ordinary
maintenance and repair of each Property, including installation of tenant
improvements as required by leases on such Property;

 

(v)                                 retain or engage real estate brokers
licensed to do business in the states in which each Property, or any part
thereof, is located;

 

(vii)                           use reasonable efforts to enter into leases of
space and other occupancy agreements for each Property on market terms and
conditions, and in accordance with the requirements of any applicable loan;

 

(viii)                        employ such managing or other agents necessary for
the operation, management and leasing of each Property including, without
limitation, a property manager;

 

(ix)                              retain or engage attorneys and accountants, to
the extent such professional services are required during the term of the
Company; and

 

(x)                                 do any act which is necessary or desirable
to carry out any of the foregoing.

 

24

--------------------------------------------------------------------------------


 

D.                                    Notwithstanding the provisions of
Section 6.1.B and 6.1.C (or any other provision of this Agreement), the Manager
shall not take, nor shall the Manager or Company cause a Subsidiary to take, any
of the following actions or make any of the following decisions without the
prior written consent or approval of the holders of at least 80% of the Class B
Units (each, a “Major Decision”):

 

(i)                                     prior to the date which is six (6) years
from the Effective Date, sell, transfer, assign, convey, exchange or otherwise
dispose of or transfer (a “Disposition”) all or any material portion of any
Property (or any successor property) except with respect to (a) a tax deferred
exchange that qualifies under Section 1031 of the Code, (b) a reinvestment that
qualifies under Section 1033 of the Code, (c) any other transaction in which the
Company defers gain recognition or recognizes a de minimis gain for U.S. federal
income tax purposes (i.e., the Company’s taxable gain from such transaction is
less than 1% of the selling price), or (d) an involuntary disposition or
forfeiture of a Property in a manner in which the provisions of clause (a) and
clause (b) above are not available or applicable to the Company at any point
after such involuntary disposition or forfeiture; except that this
Section 6.1.D(i) shall not apply to the Disposition of Purchased Property so
long as (y) such Disposition of Purchased Property does not cause the aggregate
Company and Subsidiary debt amount to be less than the Maximum Investor Recourse
Debt Amount and (z) the Company timely notifies the Investors of the Disposition
after entering into an agreement to make such Disposition (which notice in no
event shall be provided less than thirty (30) days prior to the closing of such
Disposition);

 

(ii)                                  except as provided in Article VIII, admit
any Person as an additional Member of the Company;

 

(iii)                               cause the Company to issue additional
Class B Units;

 

(iii)                               cause the Company to transfer all or any
portion of a membership interest that the Company holds in a Subsidiary;

 

(iv)                              assign all or substantially all of the assets
of the Company or of a Subsidiary in trust for creditors or file on behalf of
the Company or a Subsidiary a voluntary petition for relief under the bankruptcy
laws or similar voluntary petition under state laws;

 

(vi)                              cause the Company or a Subsidiary to become a
party to any merger, consolidation or share exchange with any Person, or
dissolve or terminate the Company or a Subsidiary, if any such transaction would
have a material adverse effect on an Investor; or

 

(v)                                 voluntarily repay, in whole or in part, or
voluntarily substitute other debt for, any indebtedness on the Properties prior
to the maturity date of such indebtedness unless such indebtedness is replaced
or refinanced with Replacement Indebtedness; provided that the foregoing shall
not restrict the Company or a Subsidiary from making any payments that are
required to be made under the terms of the applicable loan documents of the
indebtedness on the Properties.

 

25

--------------------------------------------------------------------------------


 

E.                                     Notwithstanding anything in this
Agreement to the contrary, if the Company takes a course of action that is or
involves a Major Decision without the written consent or approval of the holders
of at least 80% of the Class B Units (a “Triggering Event”), the Company shall
upon written demand pay to each Investor an amount equal to sum of each
Investor’s Invested Capital and the Investor’s Unpaid Investor Preferred Return
(at the time of the Triggering Event) in complete redemption of the Investors’
Investor LLC Units. Such payment must be made no later than the first to occur
of 90 days after receipt of the written demand or the end of the calendar year
in which the written demand is received. Upon payment to the Investors, the
Investors shall have no rights with respect to the Company, Inland and the
assets of the Company either as owner, lender or otherwise and shall have no
right to receive any further payments or distributions from the Company or from
Inland (whether in respect of an indemnity or otherwise) under the terms of this
Agreement or otherwise.

 

F.                                      The Manager shall cause the Company to
arrange and maintain property, casualty and liability insurance with respect to
each Property in amounts and on terms that the Manager deems necessary or
appropriate and that are consistent with the amounts that may be required by the
holder of any mortgage or deed of trust encumbering all or any portion of such
Property.

 

G.                                    Whenever a Member (“Requesting Member”)
requests that the other Member (the “Requested Member”) consent to any action
required of the Requested Member under the provisions of this Agreement, notice
shall be delivered by the Requesting Member to the Requested Member pursuant to
the provisions of Section 11.3 hereof, which notice shall be in writing and
shall include (a) a summary of the terms and conditions of the actions requested
to be taken by the Requesting Member, (b) a copy of any proposed documentation,
including any document to be executed by the Company or the Requested Member in
connection therewith, and (c) a notice that conspicuously states that “THIS
NOTICE IS BEING PROVIDED TO YOU IN ACCORDANCE WITH THE TERMS OF THE LIMITED
LIABILITY COMPANY AGREEMENT OF INLAND TERRITORY, L.L.C. IF YOU DO NOT GIVE YOUR
APPROVAL OR DISAPPROVAL OF THE ACTION PROPOSED IN THIS NOTICE TO BE TAKEN WITHIN
TEN (10) BUSINESS DAYS AFTER THE DATE OF THIS REQUEST FOR APPROVAL, YOUR
APPROVAL OF THE PROPOSED ACTION WILL BE DEEMED GIVEN.” If the Requested Member
does not respond to the Requesting Member within ten (10) Business Days of its
receipt of such notice (determined in the manner provided under Section 11.3
hereof), the Requested Member shall be deemed to have approved the action
requested by the Requesting Member.

 

SECTION 6.2.               Duties and Conflicts.

 

A.                                    The Members, in connection with their
respective duties and responsibilities hereunder, shall at all times act in good
faith and, except as expressly set forth herein, any decision or exercise of
right of approval, consent, disapproval or deferral of approval by a Member
(including the Manager) is to be made by such Member pursuant to the terms of
this Agreement in good faith, but recognizing that each Member may act in its
own economic self interest and in accordance with such tax and business
objectives as it deems appropriate or desirable for such Member. Except as
otherwise agreed to in writing by the Members, no Member (including the Manager)
or any partner, officer, shareholder or employee of any

 

26

--------------------------------------------------------------------------------


 

Member shall receive any salary or other remuneration for its services rendered
pursuant to this Agreement. Notwithstanding the foregoing, Inland Parent service
providers and property managers may manage any Property pursuant to a separate
management agreement the execution by the Company of which shall expressly not
require the consent of the Investors.

 

B.                                    Each Member recognizes that the other
Members (including the Manager) have or may have other business interests,
activities and investments, some of which may be in conflict or competition with
the business of the Company and that such other Member (including the Manager)
is entitled to carry on such other business interests, activities and
investments. No Member (including the Manager) shall be obligated to devote all
or any particular part of its time and effort to the Company and its affairs.

 

C.                                    The Manager shall not be liable to the
Company or to any other Member for any error in judgment, mistake or law or fact
or for any other act or thing which it may do or refrain from doing in
connection with the business and affairs of the Company, except in the case of
an intentional breach of any provision of this Agreement (after written notice
to the Manager and a reasonable time to cure) or its willful misconduct, gross
negligence or bad faith.

 

SECTION 6.3                  Exculpation and Indemnification.

 

A.                                    The Company may indemnify any Person who
was or is a party or is threatened to be made a party to any threatened, pending
or completed action, suit, proceeding or investigation, whether civil, criminal,
investigative or administrative, and whether external or internal to the Company
(other than an action or suit brought by or in the right of the Company), by
reason of the fact that such person is or was a Manager, Member, employee or
trustee of the Company, or that, such person is or was an Affiliate of a
Manager, Member, employee or trustee of the Company, against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by such Person in connection with such action, suit or
proceeding, or any appeal therein, if such Person acted in good faith and in a
manner he, she, or it reasonably believed to be in or not opposed to the best
interests of the Company, the liability or loss was not the result of negligence
or misconduct by such Person and the indemnification is recoverable only out of
the assets of the Company and not from the Members, and with respect to any
criminal action or proceeding, had no reasonable cause to believe such conduct
was unlawful. The termination of any action, suit or proceeding whether by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that the Person did
not act in good faith and in a manner which he, she or it reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or proceeding, that such Person had reasonable cause to
believe that his, her or its conduct was unlawful.

 

Notwithstanding anything to the contrary in Section 6.3A hereof, the Company
shall not indemnify any Person for losses, liabilities or expenses arising from
or out of an alleged violation of federal or state securities law by such Person
unless one or more of the following conditions are met: (i) there has been a
successful adjudication on the merits of each count involving alleged securities
law violations as to such Person, (ii) the claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to such

 

27

--------------------------------------------------------------------------------


 

Person, or (iii) a court of competent jurisdiction approves a settlement of the
claims and finds that indemnification of the settlement and related costs should
be made and the court considering the request has been advised of the position
of the Securities and Exchange Commission and the published opinions of any
state securities regulatory authority in which securities of the Company were
offered or sold as to indemnification for violations of securities laws.

 

B.                                    The Company may indemnify any Person who
was or is a party or is threatened to be made a party to any threatened, pending
or completed action or suit brought by or in the right of the Company to procure
a judgment in its favor by reason of the fact that he, she or it is or was a
Manager, Member, employee or trustee of the Company or is or was an Affiliate of
a Manager, Member, employee or trustee of the Company against expenses
(including attorneys’ fees) actually and reasonably incurred by such Person in
connection with the defense, settlement or appeal of such action or suit if such
Person acted in good faith and in a manner such Person reasonably believed to be
or not opposed to the best interests of the Company, except that the
indemnification is recoverable only out of the assets of the Company and not
from the Members and that no indemnification shall be made in respect of any
claim, issue or matter as to which such Person shall have been adjudicated to be
liable for negligence or misconduct in the performance of his, her or its duty
to the Company unless and only to the extent that the court in which such action
or suit was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
Person is fairly and reasonably entitled to be indemnified for such expenses
which the court shall deem proper.

 

Notwithstanding anything to the contrary in Section 6.3B hereof, the Company
shall not indemnify any Person for losses, liabilities or expenses arising from
or out of an alleged violation of federal or state securities law by such Person
unless one or more of the following conditions are met: (i) there has been a
successful adjudication on the merits of each count involving alleged securities
law violations as to such Person, (ii) the claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to such Person,
or (iii) a court of competent jurisdiction approves a settlement of the claims
and finds that indemnification of the settlement and related costs should be
made and the court considering the request has been advised of the position of
the Securities and Exchange Commission and the published opinions of any state
securities regulatory authority in which securities of the Company were offered
or sold as to indemnification for violations of securities laws.

 

C.                                    Any indemnification under Sections 6.3.A
or 6.3.B hereof (unless ordered by a court) shall be made by the Company only as
authorized in the specific case upon a determination that the indemnification of
the Person in question is proper in the circumstances because that Person has
met the applicable standards of conduct set forth in Sections 6.3.A or 6.3.B
hereof. Such determination shall be made by Inland Parent.

 

D.                                    To the extent that any Person referred to
in Sections 6.3.A or 6.3.B hereof has been successful on the merits or otherwise
in defense of any action, suit, proceeding or investigation, or any appeal or in
defense of any claim, issue or matter therein, or on appeal

 

28

--------------------------------------------------------------------------------


 

from any such proceeding, action, suit, claim or matter, such Person shall be
indemnified against all expenses (including attorney’s fees) incurred in
connection therewith.

 

E.                                     Expenses incurred in any action, suit,
proceeding or investigation or any appeal therefrom may be paid by the Company
in advance of the final disposition of such matter, as authorized by the
Manager, only if all of the following conditions are satisfied: (i) the Person
seeking payment delivers an acceptable undertaking by or on behalf of such
Person to repay such amount (together with the applicable legal rate of interest
thereon) if it shall ultimately be determined that such Person is not entitled
to indemnification; (ii) the legal action relates to acts or omissions with
respect to the performance of duties or services by the Person, for or on behalf
of the Company; and (iii) the legal action is initiated by a third party who is
not a Member acting in his or her capacity as such and a court of competent
jurisdiction specifically approves advancement.

 

F.                                      The indemnification provided by this
Section 6.3 shall not be deemed exclusive of, and shall not affect, any other
rights to which any Person seeking indemnification may be entitled under any
law, agreement, or otherwise, and shall continue and inure to the benefit of the
heirs, executors and administrators of such a Person.

 

G.                                    The Company may purchase and maintain
insurance on behalf of any Person who is or was a Manager, Member, employee or
trustee of the Company against any liability asserted against such Person and
incurred by him, her or it in any such capacity, or arising out of his, her or
its status as such, whether or not the Company would have the power to indemnify
such Person against any such liability under the provisions of this Section.
Such insurance may include “tail” coverage for periods after termination of
service in such capacity or after liquidation, merger, consolidation or other
change in the Company.

 

H.                                   The Company may, at its cost and expense,
defend with counsel of the Company’s choice or approval, any Person who was or
is a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding or investigation, whether civil, criminal
or administrative, and whether external or internal to the Company by reason of
the fact that he, she or it was acting in any capacity described in Sections
6.3.A or 6.3.B hereof if he, she or it acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the Company
and with respect to any criminal action or proceeding, had no reasonable cause
to believe such conduct was unlawful.

 

SECTION 6.4                  Compliance with Certain Requirements.

 

Notwithstanding any other provision of this Agreement or any other document
governing the management and operation of the Properties, the Manager shall have
the right to cause the Company to take any reasonable action or to refrain from
taking any action (including but not limited to using a protective trust to own
assets) to (i) preserve the continued qualification of Inland Parent as a real
estate investment trust under Section 856 of the Code (a “REIT”), (ii) preserve
the continued qualification of any Affiliates of Inland Parent as taxable REIT
subsidiaries and (iii) avoid the imposition of additional taxes on Inland Parent
under Section 857 of the Code or Section 4981 of the Code and the Treasury
Regulations promulgated thereunder (collectively the “REIT Rules”). The Members
agree that in the event that the Manager

 

29

--------------------------------------------------------------------------------


 

proposes to take any action (or cause the Company to take any action) to ensure
the continued qualification of Inland Parent as a REIT or to avoid the
imposition of additional taxes under the REIT Rules on Inland Parent, the
Manager shall not have liability to any other Member for monetary damages or
otherwise for losses sustained or liabilities incurred in connection with such
actions.

 

ARTICLE VII

 

BOOKS AND RECORDS; RESERVES

 

SECTION 7.1.               Bank Accounts.

 

The Manager shall have authority to open bank accounts and designate signatories
with respect thereto on behalf of the Company and each Subsidiary and may
authorize property managers to open such bank account(s) as they shall deem
necessary or desirable for the management and operation of the Properties and
the conduct of Company business; provided that for the avoidance of doubt,
operating cash of the Properties may by comingled in one property management
account as long as the Company separately accounts for the sources and uses of
all operating cash of the Company and each Subsidiary.

 

SECTION 7.2.               Books of Account.

 

The Company shall keep accurate and complete books of account and records
showing the assets and liabilities, operations, transactions and financial
condition of the Company and the Properties. All such books of account and
records may be inspected by any Member, its designees or representatives from
time to time and upon reasonable prior notice at the office of the Company or
other person maintaining the same.

 

SECTION 7.3.               Operating Statements.

 

A.                                    As and when prepared or received by the
Manager, the Manager shall promptly provide each Member with copies of all
reports, studies, operating statements, budgets and other material documents
received by the Company.

 

B.                                    Upon the request of any Member and solely
to the extent that such information and reports are available to, and have been
prepared or received by, the Manager, the Manager shall promptly provide such
requesting Member with (i) a Net Cash Flow statement, (ii) unaudited financial
statements of the Company, including statements of profit and loss for the
applicable quarter, prepared in accordance with generally accepted accounting
principles applied on a consistent basis, (iii) a revised projection of income
and expenses of the Company for the remainder of the current Fiscal Year,
(iv) in the event a Capital Transaction has occurred, a statement of the Net
Proceeds of a Capital Transaction for such Capital Transaction. Upon the request
of any Member and as promptly as practical after the end of each calendar year,
the Manager shall forward to such requesting Member the same statements
described in the preceding sentence for the preceding calendar year.

 

C.                                    As soon as practicable, but within ninety
(90) days after the end of the Fiscal Year, and only after the written approval
thereof by the Manager, the Tax Matters Member shall,

 

30

--------------------------------------------------------------------------------


 

as a Company expense, furnish the Members with all necessary tax reporting
information required by the Members for the preparation of their respective
federal, state and local income tax returns, including each Member’s pro rata
share of income, gain, loss, deductions and credits for such Fiscal Year.

 

D.                                    As soon as practicable, but in no event
later than ninety (90) days after the end of the Fiscal Year, the Tax Matters
Member shall, as a Company expense, furnish each Member with copies of the
Company’s federal partnership Return of Income and other income tax returns,
together with each Member’s Schedule K-1 or analogous schedule, which returns
shall be signed by the Tax Matters Member on behalf of the Company and co-signed
by the Company’s accountant as preparer.

 

E.                                     Except as otherwise provided in this
Agreement, all decisions as to accounting principles, whether for the Company’s
books or for income tax purposes (and such decisions may be different for each
such purpose) and all elections available to the Company under applicable tax
law shall be made by the Manager.

 

F.                                      Each Member shall promptly provide the
Manager and/or the Tax Matters Member, as applicable, with the information
necessary in order to enable the Manager and/or the Tax Matters Member to
furnish the information, reports and/or statements called for pursuant to this
Section 7.3. The Manager’s and/or the Tax Matters Member’s obligations to
provide reports, information and filings, shall be contingent upon the receipt
of the relevant information from the Members.

 

SECTION 7.4.               Tax Matters Member.

 

A.                                    Inland is hereby designated to act as the
“Tax Matters Member” under Code section 6231(a)(7). To the extent provided in
Code Sections 6221 through 6231 and subject to the provisions hereof, the Tax
Matters Member shall represent the Company and the Members in their capacities
as Members before taxing authorities or courts of competent jurisdiction in tax
matters affecting the Company or the Members in their capacities as Members,
and, subject to the limitations set forth in this Agreement, shall file any tax
returns and execute any agreements or other documents on behalf of the Company.

 

B.                                    Subject to the limitations set forth in
this Agreement, the Tax Matters Member is authorized to make any and all
elections for federal, state, and local tax purposes, including, without
limitation, any election, if permitted by applicable law: (i) to adjust the
basis of the assets of the Company pursuant to Code sections 754, 734(b), and
743(b), or comparable provisions of state or local income tax law, in connection
with Transfers of LLC Interests and Company distributions and (ii) to treat the
Company as a partnership for income tax purposes (or the functional equivalent
thereof under applicable state and/or local income tax law).

 

C.                                    To the extent that such matters would have
a material adverse effect on any Member, the Tax Matters Member shall obtain the
consent of the other Members before it can (i) extend the statute of limitations
for assessment of tax deficiencies against the Members with respect to
adjustments to the Company’s federal, state, or local income tax returns, or
(ii) execute

 

31

--------------------------------------------------------------------------------


 

any settlement agreement that binds the Members or otherwise affects the rights
of the Company and the Members.

 

D.                                    Prior to the taking of any action and/or
the making of any election by the Tax Matters Member (including all such actions
and/or elections specifically referred to in this Agreement) which has a
material adverse effect on the other Member, the Tax Matters Member shall
provide prompt written notice of such intended action and/or election to the
other Member. If the other Member sends the Tax Matters Member a written
objection within thirty (30) business days of receiving the notice (or such
shorter time as may be required to take such action or to make such election),
the Tax Matters Member and the other Member shall confer about the intended
action or election, as applicable. If agreement cannot be reached within sixty
(60) business days after the receipt by the Tax Matters Member of the other
Member’s written objection (or such shorter time as may be required to take such
action or to make such election), the Tax Matters Member shall take the action
or make the election, as applicable as originally proposed unless the other
Member provides an opinion from the other Member’s regular outside legal tax
counsel, or, at the option of the other Member, another nationally recognized
law firm that is reasonably acceptable to the Tax Matters Member, in either case
at the other Member’s sole expense, that the action or election, as applicable
as proposed would more likely than not have an adverse tax consequence to the
other Member. In making such determination, the other Member’s counsel (or such
other law firm selected by it in accordance with the foregoing) shall be
instructed to give effect to the provisions of Articles III and IV hereof. Any
dispute regarding any action to be taken under this Section 7.4.D shall be
submitted to arbitration in accordance with the provisions of Section 7.4.F
hereof.

 

E.                                     Within five (5) business days of its
receipt, the Tax Matters Member shall give written notice to the other Member of
the receipt of any written notice relating to a controversy or related
proceeding which has a material adverse effect on the other Member with the
Internal Revenue Service or any state or local taxing authority, including,
without limitation, (A) written notice that the Internal Revenue Service or any
state or local taxing authority intends to examine the Company’s income tax
returns for any year; (B) written notice of commencement of an administrative
proceeding at the Company level related to the Company under section 6223 of the
Code; (C) written notice of any final Company administrative adjustment relating
to the Company pursuant to a proceeding under section 6223 of the Code; (D) any
request from the Internal Revenue Service or any comparable state or local
taxing agency for waiver of any applicable statute of limitations with respect
to the filing of any tax return by the Company; (E) any information document
requests from the Internal Revenue Service or any other taxing authority, and
(F) any Form 5701 or comparable state or local audit adjustment notices. Within
ninety (90) days after receipt of notice of a final Company administrative
adjustment, the Tax Matters Member shall notify each Member if it does not
intend to file for judicial review with respect to such adjustment.

 

F.                                      The Tax Matters Member shall keep the
other Member fully and promptly informed about the status of any tax controversy
or related proceeding involving the Company which could have a material adverse
effect on the other Member. If, as a result of a notice provided by the Tax
Matters Member under Section 7.4.E or otherwise, the other Member believes,
based upon the nature of the government inquiry, that the government could be
considering an adjustment that would have an adverse effect upon the other
Member, then other

 

32

--------------------------------------------------------------------------------


 

Member shall have the right to hire and retain counsel of its choice, reasonably
acceptable to the Tax Matters Member, to represent the Company in connection
with such issue, shall have the right to control the contest of such issue, and
shall participate in such contest to the maximum extent allowable by law, but
shall keep the Tax Matters Member fully informed. If the Tax Matters Member does
not agree that the government could be considering an adjustment that would have
an adverse effect upon the other Member, then this dispute shall be promptly
submitted to a senior tax partner at a nationally recognized law firm (other
than the other Member’s regular outside tax counsel) selected by the other
Member and reasonably acceptable to the Tax Matters Member (the “Arbitrator”).
The Arbitrator so selected shall be instructed to give effect to the provisions
of this Agreement in determining whether the adjustment could have an adverse
effect on the other Member. The Arbitrator’s determination shall be final and
binding on the parties and if the determination is that the adjustment could
have an adverse effect on the other Member, then the other Member shall have the
rights set forth in this Section 7.4.F. All information provided to the
Arbitrator by the Company or either Member shall be kept strictly confidential
by the Arbitrator.

 

G.                                    All expenses incurred by the Tax Matters
Member (including the expenses of counsel retained by the other Member to
represent the Company under section 7.4.F) in connection with any tax
controversy or related proceeding of the Company will be borne by the Company.
Nothing herein shall be construed to restrict the Tax Matters Member from
engaging an accounting or law firm to assist the Tax Matters Member in
discharging its duties hereunder, so long as the compensation paid by the
Company for such services is customary.

 

ARTICLE VIII

 

TRANSFER OF LLC INTERESTS

 

SECTION 8.1.               No Transfer.

 

A.                                    Except as provided in this Article VIII,
no Member may Transfer any LLC Interest, except as hereinafter set forth in this
Article VIII or upon prior written consent of all of the other Members, which
consent may be granted or withheld in the sole and absolute discretion of the
other Members. Any Transfer of an LLC Interest in contravention of this
Article VIII shall be null and void and shall be deemed a material breach of,
and a default under, this Agreement, and the other Members shall have all the
rights and remedies available under this Agreement.

 

B.                                    For the purposes of this Article VIII the
rules applicable to the Transfer of an LLC Interest shall apply in the same
manner to transfers of interest in the Members; provided, however, that the
following transfers are not subject to the restrictions and prohibitions on
transfer set forth in this Section 8.1:

 

i.                                          direct and indirect Transfers of
interests in Inland;

 

ii.                                       in the case of a transferee that is
neither an existing member of an Investor nor a person controlling or controlled
by an existing member of an Investor immediately prior to the Transfer, direct
and indirect Transfers of interests in any Investor if (a) the transferee is an
accredited investor for purposes of Rule 501 under the Securities Act of

 

33

--------------------------------------------------------------------------------


 

1933, as amended, after such transfer, (b) such Transfers of interests in the
Investor do not result in the termination of the Investor as a partnership for
purposes of federal income taxation, (c) a transferee does not gain control,
directly or indirectly, of the Investor as a result of the Transfer, (d) such
transfer does not breach the provision of any loan documents to which the
Company (or its Subsidiaries) are bound, (e) Inland is provided with at least
ten (10) days advance notice of the proposed transfer, which notice shall
identify the transferee and the interests to be transferred to the transferee,
and (f) such transferee satisfies any internal “know-your-customer” inquiries
and requirements applied by Inland in the ordinary course of its business;

 

iii.                                    direct and indirect Transfers of
interests in each Investor to (a) any Affiliate of the transferor, (b) a trust
for the benefit of the transferor or a trust for the benefit of a member of the
transferor’s Family, or (c) an organization described in Sections 170(b)(1)(A),
170(c)(2), or 501(c)(3) of the Code; provided that (x) such transfer does not
breach the provision of any loan documents to which the Company (or its
Subsidiaries) are bound, (y) Inland is provided with at least ten (10) days
advance notice of the proposed transfer, which notice shall identify the
transferee and the interests to be transferred to the transferee, and (z) a
transferee does not gain control, directly or indirectly, of the Investor as a
result of the Transfer; or

 

iv.                                   pledges of all or any portion of interests
in an Investor to a third-party institutional lender to secure indebtedness to
such lender and the transfer of such interest to such lender upon foreclosure of
the debt secured by such interest; provided that the limited liability company
agreement of such Investor (i) does not permit a lender to become a member of
such Investor upon such foreclosure and (ii) limits the rights of the lender to
those of an assignee (i.e., such rights are limited to the right to receive
distributions and allocations under the terms of such Investor’s limited
liability company agreement and such lender shall at no time have voting or
management rights, including the right to cause such Investor to deliver a
Redemption Notice). For the avoidance of doubt, and notwithstanding any
inference herein to the contrary, in the event that an interest in an Investor
is pledged in the manner provided above, the lender actually forecloses on such
pledged interest, and such Investor (or its direct or indirect members or
owners) suffers adverse tax consequences as a result of such foreclosure or
transfer, then neither the Investor, nor any direct or indirect member or owner
of such Investor, shall have any rights, claims or indemnification rights
against or from the Company, Inland, Inland Parent, any Subsidiary or any of
their Affiliates.

 

SECTION 8.2.               Permitted Transfers.

 

A.                                    The restrictions on Transfers under
Section 8.1 shall not apply to any Transfer (for any consideration or no
consideration) by Inland of all or any part of its LLC Interest.

 

B.                                    The restrictions on Transfers under
Section 8.1 shall not apply to any Transfer (for any consideration or no
consideration) by an Investor of all or any part of its LLC Interest to (i) an
Affiliate or member of such Investor so long as such Affiliate or member is an
accredited investor for purposes of Rule 501 under the Securities Act of 1933,
as amended, after such Transfer, (ii) a trust for the benefit of the transferor
or a trust for the benefit of a member of the

 

34

--------------------------------------------------------------------------------


 

transferor’s Family, or (iii) an organization described in Sections
170(b)(1)(A), 170 (c)(2), or 501(c)(3) of the Code; provided that (x) such
transfer does not breach the provision of any loan documents to which the
Company (or its Subsidiaries) are bound, (y) Inland is provided with at least
ten (10) days advance notice of the proposed transfer, which notice shall
identify the transferee and the interests to be transferred to the transferee,
and (z) at all times the maximum number of Investors holding Units in the
Company shall not exceed 12.

 

C.                                    Subject in all events to the provision of
any loan documents to which the Company (or its Subsidiaries) are bound, from
and after the day that is one (1) year after the Effective Date, the
restrictions on Transfers under Section 8.1 shall not apply to pledges of all or
any portion of an LLC Interest to a third-party institutional lender of a Member
to secure indebtedness to such lender (but only to the extent that such
indebtedness matures on or following the date that is five (5) years after the
Effective Date), and the transfer of such LLC Interest to such lender upon
foreclosure of the debt secured by such LLC Interest; but in the case of such
foreclosure (y) such lender shall solely be an assignee and shall have no other
rights under this Agreement except for the right to receive distributions and
allocations and the right to receive the Investor Redemption Amount (but not the
Redemption Price) upon meeting the requirements for delivering a Redemption
Notice set forth in Section 10.1, and (z) from and after such
foreclosure, Inland shall have the continuing right to deliver a Redemption
Notice to such lender (without regard to the time periods described in
Section 10.1.B hereof). Prior to the foreclosure of debt secured by an LLC
Interest that is pledged to a Lender pursuant to this Section 8.2.C, Inland
shall have no obligations whatsoever to such lender except as specifically set
forth in a separate agreement executed by such lender, the Company, and the
Member pledging such LLC Interest, which agreement shall be substantially in the
form attached hereto as Exhibit B. Notwithstanding the foregoing, a pledge of
all or any portion of an LLC Interest to a third-party institutional lender of a
Member shall be prohibited if such pledge, together with any other pledges of
LLC Interests hereunder, could result (following the foreclosure of all such
pledges) in the number of Investors holding Units in the Company to exceed 12.
For the avoidance of doubt, and notwithstanding any inference herein to the
contrary, in the event that an interest in the Company is pledged in the manner
provided above, the lender actually forecloses on such pledged interest, and
such Investor (or its direct or indirect members or owners) suffers adverse tax
consequences as a result of such foreclosure or transfer, then neither the
Investor, nor any direct or indirect member or owner of such Investor, shall
have any rights, claims or indemnification rights against or from the
Company, Inland, Inland Parent, any Subsidiary or any of their Affiliates.

 

D.                                    A permitted transferee of a Member
pursuant to Section 8.1.A, 8.2.A or 8.2B hereof that acquires the LLC Interest
of a Member shall not be recognized by the Company as a Member and shall have
only the rights of an assignee of the transferor Member’s LLC Interest, except
upon compliance with the terms of Section 8.2.E. A Member who assigns all of its
LLC Interest to a permitted transferee (other than the other Member) in
accordance with the provisions of this Agreement shall nevertheless remain a
Member of the Company subject to all the duties and obligations imposed on it
under this Agreement until such time as the transferee of such LLC Interest is
admitted to the Company as a substitute Member in accordance with Section 8.2.E.
Upon any permitted assignment of an LLC Interest pursuant to Section 8.2, the
transferor and transferee shall file with the Company an executed or
authenticated copy of the written instrument of assignment or transfer.

 

35

--------------------------------------------------------------------------------


 

E.                                     No transferee of the whole or a portion
of a Member’s LLC Interest shall have the right to become a substituted Member
in place of its transferor unless and until all of the following conditions are
satisfied:

 

(i)                                     the transferor and transferee have
executed and acknowledged such instruments as the Manager may reasonably deem
necessary or desirable to effect such Transfer;

 

(ii)                                  a duly executed and acknowledged written
instrument of transfer has been filed with the Company setting forth the
intention of the transferor that the transferee become a substituted Member in
its place;

 

(iii)                               the transferee accepts and agrees to be
bound by all the provisions of this Agreement by executing and delivering a
counterpart signature page hereto;

 

(iv)                              the transfer would not materially and
adversely affect the treatment of the Company for tax purposes under the Code or
the tax laws of any state in which the Company does business; and

 

(v)                                 the transferee demonstrates and agrees, to
the satisfaction of the Manager determined in its sole and absolute discretion,
that it has complied and shall comply with the provisions of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the USA Patriot Act), as amended from time to
time.

 

SECTION 8.3.               Succession by Operation of Law.

 

A.                                    In the event of an Event of Bankruptcy
with respect to a Member or the merger, consolidation, dissolution or
liquidation of a Member, all of such Member’s rights to distributions and
allocations by the Company, shall pass to such Member’s legal successor, but
such legal successor shall not become a Member of the Company without the prior
written consent of the Manager, which consent may be granted or withheld in all
of the sole and absolute discretion of the Manager, and the compliance with the
provisions of clauses (ii), (iii), (iv) and (v) of Section 8.2.E hereof.

 

B.                                    Upon occurrence of an Event of Bankruptcy
of a Member, or any other event that causes a Member to cease to be a member of
the Company, the business of the Company shall continue without dissolution.
Notwithstanding any other provision of this Agreement, each Member waives any
right that it might have under Section 18-801(b) of the Act to agree in writing
to dissolve the Company upon the occurrence an Event of Bankruptcy or any other
such event.

 

SECTION 8.4.               Additional Restrictions on Transfers.

 

The LLC Interests described in this Agreement have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”) or under the securities laws
of the State of Delaware or any other jurisdiction (the “State Acts”).
Consequently, in addition to any and all other restrictions on transferability
set forth herein, the LLC Interests may not be sold, assigned,

 

36

--------------------------------------------------------------------------------


 

pledged, hypothecated or otherwise disposed of or Transferred, except in
accordance with the provisions of the 1933 Act and the State Acts.

 

ARTICLE IX

 

DISSOLUTION AND TERMINATION OF THE COMPANY

 

SECTION 9.1.               Dissolution.

 

The Company shall be dissolved and commence winding up and liquidating only upon
the first to occur of any of the following:

 

A.                                    The sale, condemnation or other
disposition of all of the Properties and the receipt of all consideration
therefor;

 

B.                                    At any time that there are no Members; or

 

C.                                    The written election of all the Members to
dissolve, wind up and liquidate the Company.

 

SECTION 9.2.               Termination.

 

Notwithstanding any other provision of this Agreement, in all cases of valid,
voluntary dissolution of the Company (the parties acknowledging that the right
of a Member to cause an involuntary dissolution of the Company or a partition of
the Company has been expressly waived, renounced and released under Sections 2.7
and 2.8 hereof), the business of the Company shall be wound up and the Company
terminated as promptly as practicable thereafter, and each of the following
shall be accomplished:

 

A.                                    The Manager shall cause to be prepared a
statement setting forth the assets and liabilities of the Company as of the date
of dissolution, a copy of which statement shall be furnished to all of the
Members.

 

B.                                    The property and assets of the Company
shall be liquidated by the Manager as promptly as possible, but in an orderly
and businesslike and commercially reasonable manner. The Manager may, in the
exercise of its business judgment and if commercially reasonable, determine to
defer the sale of all or any portion of the property and assets of the Company
if deemed necessary or appropriate to realize the fair market value of any such
property or assets. The proceeds of any liquidation shall be distributed to the
Members, to the extent remaining after funding all Company expenses and adequate
reserves, in accordance with the positive Capital Account balances of the
Members.

 

SECTION 9.3.               Liquidating Member.

 

Upon the dissolution of the Company, the Manager shall act as the liquidating
member (in such capacity, the “Liquidating Member”). The Liquidating Member
shall, upon the dissolution and upon completion of the winding up of the affairs
of the Company, file appropriate certificate(s) to such effect in the proper
governmental office or offices under the

 

37

--------------------------------------------------------------------------------


 

LLC Act as then in effect. Notwithstanding the foregoing, each Member, upon the
request of the Liquidating Member, shall promptly execute, acknowledge and
deliver all such documents, certificates and other instruments as the
Liquidating Member shall reasonably request to effectuate the proper dissolution
and termination of the Company, including the winding up of the business of the
Company. Any tax matters that are continuing as of the time of such liquidation
and dissolution and/or that arise after such liquidation and dissolution (if
such liquidation and dissolution should ever occur) shall be governed by the
provisions of Section 7.4 hereof, and the provisions of this sentence shall
survive any such liquidation and/or dissolution of the Company.

 

ARTICLE X

 

REDEMPTION RIGHTS

 

SECTION 10.1. Redemption.

 

A.                                    No later than the date that is four
(4) years and three (3) months after the Effective Date (the “Initial
Notification Date”), the Investors shall have the right, but not the obligation,
to require the Company to purchase and redeem all of their Class B Units, or any
portion thereof (so long as the aggregated Investor Invested Capital and
Preferred Return of such portion is at least $3,000,000), in exchange for the
Investor Redemption Amount (as such term is defined in Section 10.4 hereof) or
for the Redemption Price (as described in Section 10.2.A), or for both, by
delivering a Redemption Notice (as defined in Section 10.1.C below). The
Investors may deliver additional Redemption Notices beginning on the fifth
anniversary of the Effective Date and continuing thereafter until all Investor
LLC Interests have been redeemed by the Company; provided, however, that (i) a
Redemption Notice may not be delivered more frequently than once every six
(6) months, and (ii) the aggregate Investor Redemption Amount and Redemption
Price for all Investors is equal to or greater than the lesser of
(i) Three-Million Dollars ($3,000,000) and (ii) the aggregate of the Investors’
Invested Capital and Unpaid Investor Preferred Return at such time.

 

B.                                    Inland shall have the continuing right,
but not the obligation, to require the Company to purchase and redeem all or any
part of an Investor’s Investor LLC Interest for the Investor Redemption Amount,
and such Investor shall be required to assign such Investor LLC Interest, or
portion thereof, if (except as provided in Section 10.1.E hereof) a Redemption
Notice is delivered by Inland at any time (and from time to time) after the date
which is five (5) years and six (6) months from the Effective Date; provided
that (except as provided in Section 10.1.E hereof) the closing following a
Redemption Notice delivered by Inland shall not be before the date that is six
(6) years after the Effective Date; provided further that notwithstanding the
foregoing but subject to Section 10.1.E hereof, at any time on or prior to the
date that is four (4) years and three (3) months from the Effective Date the
Investors shall have the right to deliver an irrevocable written notice to
Inland deferring the initial date at which Inland has the right to cause the
Company to purchase and redeem up to 1,000,000 of the Class B Units (as
specified by the Investors), until the eighth anniversary of the Effective Date.

 

C.                                    In order to exercise the rights to require
the Company to purchase and completely redeem the Investor LLC Interest, or
portion thereof (the “Redemption Units”), under this

 

38

--------------------------------------------------------------------------------


 

Section 10.1 and, if applicable, Section 10.2, the Investor or Inland, as
appropriate (the “Exercising Member”), shall deliver to the other Members and to
the Company an irrevocable written notice (the “Redemption Notice”) of the
exercise of such right. To be valid, each Redemption Notice shall (i) identify
the number of Class B Units that constitute the Redemption Units and that are to
be redeemed by the Company pursuant to such Redemption Notice, and (ii) solely
in the event that such Redemption Notice has been delivered by the Investors at
any time during the period beginning on the REIT Exchange Date, identify how
many of the Redemption Units will be redeemed for the Redemption Price in lieu
of the Investor Redemption Amount at the Closing of such redemption. The
delivery of the Redemption Notice by the Exercising Member shall constitute an
irrevocable commitment by the affected Investor to transfer and deliver, and the
Company to purchase and redeem, such Investor’s Redemption Units for the
Investor Redemption Amount or the Redemption Price, as applicable. Closing on
the purchase and redemption of the Redemption Units shall take place in
accordance with Section 10.3 hereof.

 

D.                                    Upon the delivery of a Redemption Notice
by the Exercising Member, Inland shall have sole authority to act on behalf of
the Company to obtain at Closing (as defined in Section 10.3.A below) the funds
required to completely redeem the Redemption Units, including borrowing money
from third-party lenders, Members or Affiliates and seeking Capital
Contributions from additional Members to be admitted to the Company.

 

E.                                     Notwithstanding any provision of this
Section 10.1 and this Article X to the contrary, and specifically
notwithstanding the time after which Inland is permitted to deliver a Redemption
Notice under Section 10.1.B hereof, Inland shall have the right, but not the
obligation, in its sole and absolute discretion, to deliver a Redemption Notice
to an Investor and to cause the purchase and redemption of all of such
Investor’s Investor LLC Interest pursuant to the terms of this Article X, at any
time if such Investor breaches any of the provisions of Sections 2.7 or 2.8
hereof.

 

F.                                      For the avoidance of doubt, and
notwithstanding any inference herein to the contrary, and except for a future
event with respect to Class B Units equivalent to a “stock split” or “stock
dividend,” while an Investor or Inland may deliver a Redemption Notice for only
a portion of the Class B Units initially issued by the Company to an Investor,
the aggregate number of Class B Units that can be the subject of Redemption
Notices with respect to any individual Investor cannot exceed 100% of the
Class B Units initially issued by the Company to such Investor, and the
aggregate number of Class B Units that can be the subject of Redemption Notices
cannot exceed 100% of the Class B Units initially issued by the Company on the
date hereof.

 

SECTION 10.2. Redemption Price

 

A.                                    In the event that (i) an Investor delivers
a Redemption Notice to Inland in which the Investor identifies Redemption Units
for which such Investor elects to receive the Redemption Price in lieu of the
Investor Redemption Amount (“Redemption Price Units”), and (ii) such Redemption
Notice has been delivered by the Investor to the Manager at any time during the
period beginning on the REIT Exchange Date, then the Redemption Price payable by
Inland to such Investor for such identified Redemption Units shall be payable,
at Inland’s election, either (x) by the issuance by Inland Parent of the number
of shares of its Common

39

--------------------------------------------------------------------------------


 

Stock equal to the product, expressed as a whole number, of (i) the Redemption
Price Units, multiplied by (ii) the Redemption Factor (the “Stock Redemption
Price”), or (y) in cash (the “Cash Redemption Price”), with an amount of cash
(in immediately available funds) equal to (i) the number of shares of Common
Stock that would be issued to the Investor if the Stock Redemption Price were
paid for the Redemption Price Units (taking into account the adjustments
required pursuant to the definition of “Redemption Factor”) multiplied by
(ii) the Current Per Share Market Price computed as of the Computation Date. The
Cash Redemption Price shall, in the sole and absolute discretion of the Manager,
be paid in the form of cash, or cashier’s or certified check, or by wire
transfer of immediately available funds to the Investor’s designated account.
Notwithstanding the general provisions of this Section 10.2.A, in the event that
the Redemption Price (determined, in the case of the Stock Redemption Price,
based on the Current Per Share Market Price computed as of the Computation Date)
is in excess of the Redemption Invested Capital of the Investor on the date
hereof, then the Redemption Price shall be reduced by an amount that is equal to
fifty percent (50%) of (x) the Redemption Price at such time, minus (y) the
Redemption Invested Capital of the Investor on the date hereof (which reduction,
in the case of the Stock Redemption Price, shall be taken into account by
reducing the number of shares to be issued to the Investor).

 

B.                                    To facilitate the ability of Inland to
fully perform its obligations hereunder, Inland covenants and agrees as follows:

 

(i)                                     At all times on and after the REIT
Exchange Date, Inland Parent shall reserve for issuance such number of shares of
Common Stock as may be necessary to enable Inland Parent to issue such shares in
full payment of the Stock Redemption Price in regard to all Investor LLC
Interest held by the Investors.

 

(ii)                                  In the event that an Investor properly
elects to receive the Redemption Price, Inland or Inland Parent shall be
required to pay the Cash Redemption Price to the extent that payment of the
Stock Redemption Price by issuance of Common Stock would disqualify Inland
Parent from being characterized as a REIT.

 

(iii)                               All Common Stock delivered to the Investors
under this Article X shall be duly authorized, validly issued, free of any
pledge, lien, encumbrance or restriction, and the Investor that receives such
Common Stock under this Article X shall be deemed the owner of such Common Stock
for all purposes, including, without limitation, rights to vote or consent,
receive dividends, and exercise rights; provided that notwithstanding the
foregoing, in all events the Common Stock shall be subject to customary and
ordinary course restrictions on transfer arising in connection with registration
rights and securities law restrictions, and arising to protect the status of
Inland Parent as a REIT.

 

C.                                    The Redemption Factor shall be subject to
adjustment from time to time effective upon the occurrence of the following
events and shall be expressed as a percentage, calculated to the nearest
one-thousandth of one percent (.001%):

 

(i)                                     In case Inland Parent shall pay or make
a dividend or other distribution in shares of Common Stock to all holders of the
Common Stock, the Redemption Factor in effect at the opening of business on the
day following the date fixed for the determination of stockholders entitled to
receive such dividend or other distribution shall be increased

 

40

--------------------------------------------------------------------------------


 

in proportion to the increase in outstanding shares of Common Stock resulting
from such dividend or other distribution, such increase to become effective
immediately after the opening of business on the day following the record date
fixed for such dividend or other distribution.

 

(ii)   In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares, the Redemption Factor in effect at the opening of
business on the day following the day upon which such subdivision becomes
effective shall be proportionately increased, and, conversely, in case the
outstanding shares of Common Stock shall be combined into a smaller number of
shares, the Redemption Factor in effect at the opening of business on the day
following the day upon which such combination becomes effective shall be
proportionately reduced, such increase or reduction, as the case may be, to
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.

 

D.            In case the shares of Common Stock shall be changed into the same
or a different number of shares of any class or classes of stock, whether by
capital reorganization, reclassification, or otherwise (other than subdivision
or combination of shares or a stock dividend described in subparagraph (ii) of
Section 10.2.C) then and in each such event an Investor, upon the election to
receive the Redemption Price, shall have the right thereafter to receive the
kind and amount of shares and other securities and property which would have
been received upon such reorganization, reclassification or other change by
holders of the number of shares that such Investor might have received
immediately prior to such reorganization, reclassification or change.

 

E.            No fractional shares shall be issued upon redemption of Class B
Units. Instead of any fractional share of Common Stock which would otherwise be
issuable upon redemption of the Class B Units of an Investor, Inland shall pay a
cash adjustment in respect of such fraction in an amount equal to the same
fraction of the current market price per share at the close of business on the
day of the Closing (or, if such day is not a Trading Day, on the Trading Day
immediately preceding such day).

 

SECTION 10.3.  Closing.

 

A.            Any closing of the redemption of Redemption Units by the Company
pursuant to Section 10.1 or 10.2 (each, a “Closing”) shall be held at the
principal offices of the Company. Subject to any other specific time periods for
Closing stated in this Agreement and in the sole discretion of the Company, a
Closing shall occur as follows:

 

i.      For a Redemption Notice received on or before the Initial Notification
Date, the Closing shall occur no later than the fifth anniversary of the
Effective Date.

 

ii.     For any Redemption Notice received after the Initial Notification Date,
the Closing shall occur no later than six (6) months following the delivery of
the Redemption Notice to Inland, the Investors, or the Company, as applicable;
provided, however, that if the Investor Redemption Amount under such Redemption
Notice exceeds $10,000,000, the Company shall have an additional three
(3) months, at its sole election, to pay such

 

41

--------------------------------------------------------------------------------


 

excess so long as it pays $10,000,000 of such Investor Redemption Amount within
six (6) months following the delivery of such Redemption Notice.

 

Notwithstanding the foregoing, in the event that (i) an Investor properly elects
to receive the Redemption Price at the Closing, and (ii) the Investor provides
Inland with written notice, on or prior to November 1 of such calendar year,
that such Investor intends to convey the Redemption Price Units or Stock
Redemption Price to an organization described in Sections 170(b)(1)(A), 170
(c)(2), or 501(c)(3) of the Code, then Inland shall use its commercially
reasonable good faith efforts to cause the Closing to occur on or prior to
December 31 of such calendar year. The Company shall timely notify the Investors
of the date of Closing.

 

B.            At the Closing, the affected Investor shall transfer and assign
its Redemption Units to the Company or Inland, as applicable, free and clear of
any liens, encumbrances or any interests of any third party and shall execute or
cause to be executed any and all documents required to transfer fully good and
clear title to the Redemption Units being transferred, including, but not
limited to, any and all documents necessary to evidence such transfer. In the
event that such Investor does not timely execute any and all documents necessary
to evidence and effect such transfer and, in the case of a transfer of all of
such Investor’s Investor LLC Interest, to reflect the complete and absolute
withdrawal of such Investor from the Company at the Closing, then the Manager is
hereby appointed the attorney-in-fact of, and is hereby authorized on behalf of,
such Investor, to execute, acknowledge and deliver all such documents and take
all such other actions as may be required to evidence and effect such transfer.
Such appointment and authorization are coupled with an interest and are
irrevocable. The failure by an Investor to execute any document shall not delay
the Closing or cause the Closing to be ineffective.

 

C.            At each Closing, Inland shall (i) deliver the Stock Redemption
Price or the Cash Redemption Price (and the Unpaid Investor Preferred Return
associated with the applicable Redemption Units) and (ii) cause the Company to
distribute to the Investor the Investor Redemption Amount, as applicable. If any
consents from lenders or otherwise are required in order to carry out any
provision of this Agreement, the parties hereby agree to cooperate in good faith
and will proceed promptly and diligently to obtain all such consents; provided,
however, that the failure to obtain any such consent may be waived by Inland in
its sole and absolute discretion.

 

SECTION 10.4.  Investor Redemption Amount.

 

A.            The entire purchase price payable by the Company to an Investor
(or its members) for Redemption Units other than Redemption Price Units (the
“Investor Redemption Amount”) shall be an amount equal to the product of the
following:

 

(i)    the Unpaid Investor Preferred Return as of the date of a Closing as
reasonably determined by the Company’s accountant plus the Investor’s Invested
Capital as of the date of the Closing and

 

(ii)   a fraction, of which the numerator is the number of the Investor’s
Redemption Units other than Redemption Price Units (as set forth in the
Redemption

 

42

--------------------------------------------------------------------------------


 

Notice) and the denominator is the total outstanding Investor’s Class B Units
immediately prior to the purchase and redemption.

 

The parties agree that for purposes of making the foregoing determinations, the
books of the Company shall be closed as of the Closing.

 

B.            Each party hereby covenants and agrees that in the case the
Company purchases and redeems all of an Investor’s Investor LLC Interest and
pays the full Investor Redemption Amount and Redemption Price, as applicable,
thereafter such Investor shall have no rights with respect to the Company and
the assets of the Company either as owner, lender or otherwise and such Investor
shall have no right to receive any further payments or distributions from the
Company under the terms of this Agreement or otherwise, specifically including,
but not limited to, the Unpaid Investor Preferred Return, if any, the Investor’s
Capital Account and the Investor’s Invested Capital. This Section 10.4.B shall
also apply to the Affiliates of the Investors at the time all Investor LLC
Interests have been purchased and redeemed.

 

SECTION 10.5.  Additional Provision Relating to Redemptions.

 

Notwithstanding any provision of this Agreement to the contrary, the Invested
Capital and the Investor Preferred Return of the Investors shall be calculated
and determined for each Class B Unit separately. Upon the Closing of the
redemption of any Redemption Units where the Investor Redemption Amount is paid,
the Investor Redemption Amount paid to an Investor shall be allocated only among
the Class B Units of such Investor that are being redeemed such that such
payment of the Investor Redemption Amount shall be applied solely to reduce the
Unpaid Investor Preferred Return and the Investor’s Invested Capital for the
redeemed Class B Units. Upon the Closing of the redemption of any Redemption
Units where the Redemption Price is paid, the Unpaid Investor Preferred Return
and the overall Invested Capital of the applicable Investor shall be reduced
solely by the amounts of the Investor Preferred Return and Invested Capital
associated with the applicable Redemption Units.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1.  Amendment.

 

Amendments to this Agreement may be proposed by the Manager or by any Member. A
proposed amendment will be effective at such time as it is approved by all of
the Members.

 

SECTION 11.2.  Further Assurances.

 

Each Member agrees to execute, acknowledge, deliver, file, record and publish
such further certificates, amendments to certificates, instruments and
documents, and do all such other acts and things as may be required by law, or
as may be required to carry out the intent and purposes of this Agreement.

 

43

--------------------------------------------------------------------------------


 

SECTION 11.3.  Notices.

 

All notices, requests or demands to be given under this Agreement from one party
to the other (collectively, “Notices”) shall be in writing and shall be given by
personal delivery, or by overnight courier service for next Business Day
delivery at the other party’s address set forth below, or by telecopy
transmission at the other party’s facsimile telephone number set forth below
(with a copy of such telecopy transmission being given to receiving party by
deposit, on the day of such transmission, with an overnight courier service for
next Business Day delivery to the receiving party). Notices given by personal
delivery (i.e. by the sending party or a messenger) shall be deemed given on the
date of delivery, Notices given by overnight courier service shall be deemed
given upon deposit with the overnight courier service and Notices given by
telecopy transmission shall be deemed given on the date of transmission provided
such transmission is completed by 5:00 p.m. (sending party’s local time) on a
Business Day, otherwise such delivery shall be deemed to occur on the next
succeeding Business Day. If any party’s address is a business, receipt by a
receptionist, or by any person in the employ of such party, shall be deemed
actual receipt by the party of Notices. Notices may be issued by an attorney for
a party and in such case such Notices shall be deemed given by such party. Until
further notice, notices and other communications under this Agreement shall be
addressed to the parties listed below as follows:

 

(i)            If to an Investor, to:

 

Territory Incorporated

5785 Centennial Center Blvd., #230

Las Vegas, NV 89149

Attention: Terri Sturm

Email: tsturm@territoryinc.com

 

With a copy (which shall be for informational purposes only) to:

 

Law Office of Leslie Hollmann, LLC

5785 Centennial Center Blvd., #230

Las Vegas, NV 89149

leslie@hollmannlaw.com

 

and with a copy to:

 

Parr Brown Gee & Loveless

185 South State Street, Suite 185

Salt Lake City, UT 84111

Attention: David E. Gee, Esq.

Email: dgee@parrbrown.com

 

(ii)           If to the Company or Inland, to:

 

c/o Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

 

44

--------------------------------------------------------------------------------


 

Oak Brook, Illinois 60523

Attention: Chief Financial Officer

 

and with copies (which shall be for informational purposes only) to:

 

c/o The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: General Counsel

 

and to:

Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Barry Lazarus

 

Any Member may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section. Copies of Notices
are for informational purposes only, and a failure to give or receive copies of
any Notice shall not be deemed a failure to give notice, and shall in no way
adversely affect the effectiveness of such Notice given to the addressee party.

 

SECTION 11.4.  Independent Representation.

 

Inland hereby acknowledges and agrees that it has consulted its independent
counsel with respect to the tax and non-tax consequences of its investment in
the Company, and that neither the Investors nor any Investor Affiliate shall
have any liability to Inland or its Affiliates as a result of any adverse
consequences to Inland, or any direct or indirect partner (or other equity
owner) of Inland, as a result of Inland’s investment in the Company or Inland’s
ownership of an LLC Interest in the Company. Each Investor hereby acknowledges
and agrees that it has consulted its independent counsel with respect to the tax
and non-tax consequences of its investment in the Company, and that neither
Inland nor any Inland Affiliate shall have any liability to any Investor or any
Investor Affiliate as a result of any adverse consequences to an Investor or any
Investor Affiliate as a result of such Investor’s investment in the Company,
such Investor’s ownership of an LLC Interest in the Company or such Investor’s
possible withdrawal from the Company. The foregoing provision is not intended to
and shall not operate to diminish or limit the liability of either Member
resulting from such Member’s breach of or default under any provision of this
Agreement.

 

SECTION 11.5.  Governing Law.

 

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto shall be governed by and construed in accordance
with the laws of the State of Delaware (but not including the choice of law
rules thereof).

 

45

--------------------------------------------------------------------------------


 

SECTION 11.6.  Captions.

 

All titles or captions contained in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provision hereof.

 

SECTION 11.7.  Pronouns.

 

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, and neuter, singular and plural, as the identity of the
party or parties may require.

 

SECTION 11.8.  Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
executors, administrators, legal representatives, heirs, successors and
permitted assigns, and shall inure to the benefit of the parties hereto and
their respective executors, administrators, legal representatives, heirs,
successors and permitted assigns.

 

SECTION 11.9.  Extension Not a Waiver.

 

No delay or omission in the exercise of any power, remedy or right herein
provided or otherwise available to a Member or the Company shall impair or
affect the right of such Member or the Company thereafter to exercise the same.
Any extension of time or other indulgence granted to a Member hereunder shall
not otherwise alter or affect any power, remedy or right of any other Member or
of the Company, or the obligations of the Member to whom such extension or
indulgence is granted.

 

SECTION 11.10.  Construction.

 

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or any third party. No Member shall
be obligated personally for any debt, obligation or liability of the Company
solely by being a Member of the Company.

 

SECTION 11.11.  Severability.

 

In case any one or more of the provisions contained in this Agreement or any
application thereof shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and other application thereof shall not in any way be effected or
impaired thereby.

 

SECTION 11.12.  Consents.

 

Unless otherwise provided in this Agreement to the contrary, any consent or
approval to any act or matter required under this Agreement must be in writing
and shall apply only with respect to the particular act or matter to which such
consent or approval is given, and shall not relieve any Member from the
obligation to obtain the consent or approval, as applicable, wherever required
under this Agreement to any other act or matter.

 

46

--------------------------------------------------------------------------------


 

SECTION 11.13.  Entire Agreement.

 

This Agreement, together with the Purchase and Contribution Agreement and the
Purchase and Sale Agreement and any other agreement ancillary or related hereto
or thereto, contains the entire agreement among the parties hereto relating to
the subject matter hereof and all prior agreements relative hereto which are not
contained herein are terminated. Amendments, variations, modifications or
changes herein may be made effective and binding upon the parties by, and only
by, the setting forth of same in a document duly executed by each party, and any
alleged amendment, variation, modification or change herein which is not so
documented shall not be effective as to any party.

 

SECTION 11.14.  Rules of Construction.

 

Unless the context clearly indicates to the contrary, the following rules apply
to the construction of this Agreement:

 

(i)      Words importing the singular number include the plural number and words
importing the plural number include the singular number.

 

(ii)     Words of the masculine gender include correlative words of the feminine
and neuter genders.

 

(iii)    The table of contents and the headings or captions used in this
Agreement are for convenience of reference and do not constitute a part of this
Agreement, nor affect its meaning, construction, or effect.

 

(iv)    Words importing persons include any individual, corporation,
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization or government or agency or political
subdivision thereof.

 

(v)     Any reference in this Agreement to a particular “Article,” “Section” or
other subdivision shall be to such Article, Section or subdivision of this
Agreement unless the context shall otherwise require.

 

(vi)    Each reference in this Agreement to an agreement or contract shall
include all amendments, modifications, and supplements to such agreement or
contract unless the context shall otherwise require.

 

(vii)   When any reference is made in this document or any of the schedules or
exhibits attached hereto to the Agreement, it shall mean this Agreement,
together with all other schedules and exhibits attached hereto, as though one
document.

 

SECTION 11.15. Counterparts.

 

This Agreement may be executed in any number of counterparts, and each such
counterpart will for all purposes be deemed an original, and all such
counterparts shall constitute one and the same instrument.

 

47

--------------------------------------------------------------------------------


 

ARTICLE XII

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 12.1. Representations and Warranties of Inland.

 

Inland hereby represents and warrants the following to each Investor, each of
which is true and correct on the Effective Date. Inland acknowledges that the
execution of this Agreement by each Investor has been made, and the transfer by
each Investor of the Properties will have been made, in material reliance by
each Transferor on such representations and warranties:

 

(i)       Organization and Authority. Inland is duly organized, validly existing
and in good standing under the laws of the state of Delaware and has full power,
authority and legal right to execute and deliver and to perform and observe the
provisions of this Agreement, and all other instruments provided for therein to
which it is or will be a party, and otherwise carry out the transactions
contemplated hereunder and thereunder.

 

(ii)      Due Authorization. This Agreement has been duly authorized, executed
and delivered by Inland, and constitutes the valid and binding obligations of
Inland enforceable against it in accordance with their respective terms.

 

(iii)     No Consents Required for Execution. To the knowledge of Inland, no
consent, approval or other authorization of, or registration, declaration or
filing with, any governmental authority is required for the due execution and
delivery of this Agreement, or any other documents to be executed by Inland
hereunder, or for the performance by or the validity or enforceability thereof
against Inland.

 

(iv)     No Pending Actions. Except as disclosed in Inland Parent’s most recent
quarterly report filed with the SEC on Form 10-Q, Inland has not been served in
any action, suit, arbitration, unsatisfied order or judgment, government
investigation or proceeding, including tax audits, and to the knowledge of
Inland, none of the foregoing is threatened, against or affecting Inland,
seeking to enjoin, challenge or collect damages in connection with the
transactions contemplated hereunder or under any of the other agreements which
could reasonably be expected to cause a material adverse change in the financial
condition of Inland or materially affect the ability of Inland to carry out the
transactions contemplated hereunder or thereunder.

 

(v)      No Violations. The execution and delivery of this Agreement, and all
other documents to be executed by Inland hereunder, compliance with the
provisions hereof and thereof and the consummation of the transactions
contemplated hereunder and thereunder will not result in a breach or violation
of (a) to the knowledge of Inland, any governmental requirement now in effect
applicable to Inland; (b) the organizational documents of Inland; (c) to the
knowledge of Inland, any judgment, order or decree of

 

48

--------------------------------------------------------------------------------


 

any governmental authority binding upon Inland; or (d) to the knowledge of
Inland, any agreement or instrument to which Inland is a party or by which it is
bound.

 

[SIGNATURES ON NEXT PAGE]

 

49

--------------------------------------------------------------------------------


 

WHEREFORE, the parties hereto have duly executed this Limited Liability Company
Agreement of INLAND TERRITORY, L.L.C. under seal as of the day and year first
above written.

 

 

INLAND:

 

 

INLAND TERRITORY MEMBER, L.L.C.,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

50

--------------------------------------------------------------------------------


 

INVESTORS:

 

 

CENTENNIAL CENTRE, L.L.C.,

 

 

a Nevada limited liability company

 

 

 

 

 

By:

Westdale Development, L.L.C.,

 

 

 

a Nevada limited liability company,

 

 

 

its Manager

 

 

 

 

 

 

 

By:

/s/ Terri Sturm

 

 

 

 

Terri Sturm, Manager

 

 

 

 

 

EASTERN - BELTWAY, Ltd.,

 

 

a Nevada limited liability company,

 

 

 

 

 

By:

/s/ Terri Sturm

 

 

 

Terri Sturm, Manager

 

 

 

 

 

 

 

 

RETAIL DEVELOPMENT PARTNERS, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

By:

RDP Manager, Inc.

 

 

 

a Nevada corporation,

 

 

 

its manager

 

 

 

 

 

 

 

By:

/s/ Terri Sturm

 

 

 

 

Terri Sturm, President

 

 

 

 

 

CENTENNIAL GATEWAY, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

By: Centennial Partners, LLC

 

 

a Nevada limited liability company,

 

 

its manager

 

 

 

 

 

 

By: Sturm Enterprises, LLC

 

 

 

a Nevada limited liability company,

 

 

 

its manager

 

 

 

 

 

 

 

By:

/s/ Terri Sturm

 

 

 

 

Terri Sturm, Manager

 

 

51

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT
OF

INLAND TERRITORY, L.L.C.

 

Names, Addresses, Invested Capital, Class of Units and Number of Units of
Members

 

Schedule A

 

 

 

Initial Invested

 

 

 

 

 

Name and Address

 

Capital

 

Class A Units

 

Class B Units

 

Centennial Centre, L.L.C.

 

$

20,000,000

 

—

 

2,000,000

 

5785 Centennial Center Boulevard,

 

 

 

 

 

 

 

Suite 230

 

 

 

 

 

 

 

Las Vegas, NV 89149

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eastern — Beltway, Ltd.

 

$

1,700,000

 

—

 

170,000

 

5785 Centennial Center Boulevard

 

 

 

 

 

 

 

Suite 230

 

 

 

 

 

 

 

Las Vegas, NV 89149

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retail Development Partners, LLC

 

$

2,700,000

 

—

 

270,000

 

5785 Centennial Center Boulevard

 

 

 

 

 

 

 

Suite 230

 

 

 

 

 

 

 

Las Vegas, NV 89149

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Centennial Gateway, LLC

 

$

5,600,000

 

—

 

560,000

 

5785 Centennial Center Boulevard,

 

 

 

 

 

 

 

Suite 230

 

 

 

 

 

 

 

Las Vegas, NV 89149

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Territory Member, L.L.C.

 

$

107,687,390

 

10,768,739

 

—

 

c/o Inland Diversified Real Estate

 

 

 

 

 

 

 

Trust, Inc.

 

 

 

 

 

 

 

2901 Butterfield Road

 

 

 

 

 

 

 

Oak Brook, Illinois 60523

 

 

 

 

 

 

 

TOTALS

 

$

137,687,390

 

10,768,739

 

3,000,000

 

 

Centennial Center, L.L.C. owns 100% of the membership interests of Centennial
Holdings, L.L.C., a Nevada limited liability company that is a disregarded
entity for federal income tax purposes. Centennial Center L.L.C. has caused
Centennial Holdings, L.L.C. to (i) contribute property to the Company and
(ii) assign its rights to any interest in the Company to Centennial Center,
L.L.C.

 

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT
OF

INLAND TERRITORY, L.L.C.

 

Gross Asset Values of Properties Contributed, as of the Effective Date

 

Schedule B

 

 

 

Gross Asset Value as of the Effective

 

Contributing Member

 

Date

 

Centennial Centre, L.L.C.

 

$

128,100,000

 

Eastern — Beltway, Ltd.

 

$

62,000,000

 

Centennial Gateway, LLC

 

$

54,500,000

 

Retail Development Partners, LLC

 

$

26,200,000

 

 

The Gross Asset Value of the Property contributed by Centennial Centre, L.L.C.
includes amounts attributable to its wholly owned subsidiary, Centennial
Holdings, L.L.C.

 

2

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT
OF

INLAND TERRITORY, L.L.C.

Regulatory Allocations

 

Schedule 5.2

 

1.             Definitions.

 

The defined terms used in this Schedule 5.2 shall have meanings specified in the
Limited Liability Company Agreement to which this Schedule 5.2 is attached:

 

2.             Regulatory Allocations.

 

A.            Prior to any other allocations under Article V, the following
special allocations shall be made in the following order:

 

1.             Minimum Gain Chargeback.   Except as otherwise provided in
Section 1.704-2(f) of the Treasury Regulations, notwithstanding any other
provision of Section 5.2, if there is a net decrease in Company Minimum Gain
during any fiscal year, each Member shall be specially allocated items of
Company income and gain for such fiscal year (and, if necessary, subsequent
fiscal years) in an amount equal to such Member’s share of the net decrease in
Company Minimum Gain, determined in accordance with Treasury Regulations
§1.704-2(g). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with sections 1.704-2(f) (6) and 1.704-2(j) (2) of the Treasury Regulations.
This Paragraph A.1 is intended to comply with the minimum gain charge back
requirement in Section 1.704-2(f) of the Treasury Regulations and shall be
interpreted consistently therewith.

 

2.             Member Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i) (4) of the Treasury Regulations, notwithstanding any other
provision of Section 5.2, if there is a net decrease in Member Nonrecourse Debt
Minimum Gain attributable to a Member Nonrecourse Debt during any fiscal year,
each Member who has a share of the Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Section 1.704-2(i) (5) of the Treasury Regulations, shall be specially allocated
items of Company income and gain for such fiscal year (and, if necessary,
subsequent fiscal years) in an amount equal to such Member’s share of the net
decrease in Member Nonrecourse Debt, determined in accordance with Treasury
Regulations §1.704-2(i) (4). Allocations pursuant to the previous sentence shall
be made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Sections 1.704-2(i) (4) and 1.704-2(j) (2) of the Treasury
Regulations. This Paragraph A.2 is intended to comply with the minimum gain
charge

 

3

--------------------------------------------------------------------------------


 

back requirement in Section 1.704-2(i) (4) of the Treasury Regulations and shall
be interpreted consistently therewith.

 

3.             Qualified Income Offset.   Any Member who unexpectedly receives
any adjustment, allocation, or distribution described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(5) or (6) shall be specially allocated items of
income and gain (consisting of a pro rata portion of each item of Company
income, including gross income and gain for such year) in an amount and manner
sufficient to eliminate any deficit balance in such Member’s Capital Account
resulting therefrom, as quickly as possible, such allocations to be made in
accordance with the “qualified income offset” provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(3).

 

4.             Gross Income Allocation.   In the event any member has a deficit
Capital Account at the end of any fiscal year which is in excess of the amount
such Member is obligated to restore pursuant to the penultimate sentences of
Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Member
shall be specifically allocated items of Company income and gain in the amount
of such excess as quickly as possible, provided that an allocation pursuant to
this Paragraph A.4 shall be made only if and to the extent that such Member
would have a deficit Capital Account in excess of such amount after all other
allocations provided for in Article V have been made as if this Paragraph A.4
were not in the Agreement.

 

5              . Member Nonrecourse Deductions.   Any Member Nonrecourse
Deductions for any fiscal year shall be specially allocated to the Member who
bears the economic risk of loss with respect to the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulations §1.704-2(i) (1).

 

B.            Section 754 Adjustments.   To the extent an adjustment to the
adjusted tax basis of any Company asset, pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treasury Regulations
§1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as the result of a distribution to a Member in
complete liquidation of such Member’s interest in the Company, the amount of
such adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with their interests in the Company in the event Treasury
Regulations §1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Treasury Regulations
§1.704-1(b)(2)(iv)(m)(4) applies.

 

4

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT
OF

INLAND TERRITORY, L.L.C.

 

Exhibit A

 

Reimbursement Agreement

 

5

--------------------------------------------------------------------------------


 

REIMBURSEMENT AGREEMENT

 

(INLAND TERRITORY)

 

THIS REIMBURSEMENT AGREEMENT (“Agreement”) is entered into effective as of
December 27, 2012 (the “Effective Date”) by and among Inland Territory, L.L.C.,
a Delaware limited liability company (“Company”); Centennial Centre, L.L.C., a
Nevada limited liability company, Eastern — Beltway, Ltd., a Nevada limited
liability company, Centennial Gateway, LLC, a Nevada limited liability company,
and Retail Development Partners, LLC, a Nevada limited liability company (each,
a “Reimbursor” and collectively, the “Reimbursors”); and the undersigned
wholly-owned subsidiaries of the Company (each, a “Subsidiary” and collectively,
the “Subsidiaries”).

 

RECITALS

 

A.            Under that certain Limited Liability Company Agreement of Inland
Territory, L.L.C. (the “LLC Agreement”), dated December 27, 2012, the
Reimbursors have the option from time to time to guarantee debt of the Company
or a Subsidiary in an amount not to exceed the Maximum Investor Recourse Amount.
All capitalized terms used in this Agreement and not otherwise defined herein
shall have the same meaning given to them in the LLC Agreement.

 

B.            The Company or its Subsidiaries currently are liable to
third-party lenders for nonrecourse indebtedness for the amounts set forth on
Exhibit A attached hereto. In connection with such nonrecourse indebtedness, the
Company and the Reimbursors have agreed that if the Company or a Subsidiary, as
applicable (the “Responsible Party”), defaults on any Loan, as defined herein,
and if the assets of the Responsible Party are otherwise insufficient to repay
such Loan, the Reimbursors will pay or reimburse a portion of that deficiency.

 

C.            Each Subsidiary of the Company is a disregarded entity or
partnership for U.S. federal income tax purposes.

 

D.            The parties desire to enter into this Agreement to evidence the
Reimbursors’ reimbursement obligation with respect each Loan.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the covenants set forth below and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.             Definitions. For purposes of this Agreement, the following
capitalized terms shall have the following meanings unless the context clearly
requires otherwise:

 

(a)           “Agreement” means this Reimbursement Agreement, as amended from
time to time.

 

(b)           “Company” means Inland Territory, L.L.C., a Delaware limited
liability company.

 

(c)           “Default” means an event of default under the applicable Loan
Documents.

 

--------------------------------------------------------------------------------


 

(d)           “Lender” means with respect to any Loan, the party to whom a
Responsible Party is indebted under the Loan Documents with respect to such
Loan.

 

(e)           “LLC Units” has the meaning set forth in Section 2 below.

 

(f)            “Loan” means a form of indebtedness of a Responsible Party to a
Lender as evidenced by a promissory note.

 

(g)           “Loan Documents” means as to any Loan, all of the promissory
notes, loan agreements, deeds of trust, mortgage agreements and other agreements
evidencing or securing such loan.

 

(h)           “Maximum Reimbursement Obligation” means the maximum loan amount
for which a Reimbursor is responsible, and as to each Loan is set forth on
Exhibit A.

 

(i)            “Reimbursement Obligation” has the meaning set forth in
Section 3(a) below.

 

(j)            “Reimbursor” has the meaning set forth above.

 

(k)           “Responsible Party” has the meaning set forth above.

 

(l)            “Share” means the percentage of any Shortfall Amount for which a
Reimbursor is responsible. As to each Loan, each Reimbursor’s Share is set forth
on Exhibit A.

 

(m)          “Shortfall Amount” means the excess, if any, of the Maximum
Reimbursement Obligation of a Loan that is in Default over (ii) the sum of all
amounts recovered and the fair market value of all property obtained by the
Lender, if any, from the Responsible Party under the Loan after the Default in
proceedings against such Responsible Party under the applicable Loan Documents
(including, without limitation, principal, interest, late fees, penalties, and
costs of collection).

 

2.             Term.     Except as otherwise provided below, each Reimbursor’s
obligation hereunder with respect to a Loan shall remain effective from the date
hereof through the earlier of: (a) repayment in full of such Loan; (b) the sixth
anniversary date of this Agreement, or such later date as the Reimbursor may
irrevocably designate from time to time by written notice given to the Company
at least 30 days prior to the date this Agreement would otherwise terminate; or
(c) the 90th day after the date that the Reimbursor ceases to own any membership
units in the Company (“LLC Units”). Notwithstanding the foregoing, if at the
time a Reimbursor’s obligations hereunder with respect to a Loan would otherwise
terminate, such Loan is in Default or an event has occurred which with the
passage of time will result in a Default under such Loan, then this Agreement
shall not terminate as to the Reimbursor and the Reimbursor’s obligations
hereunder with respect to such Loan shall continue in full force and effect
until such Default is cured under the terms of the Loan Documents and any
required reimbursement from Reimbursor is paid in full.

 

3.             Reimbursement Obligations.

 

(a)           In the event of a Default with respect to a Loan, each Reimbursor
shall contribute to the Responsible Party as to such loan, or, if directed by
the Company, pay directly to the Lender on behalf of such Responsible Party, an
amount equal to the Reimbursor’s allocable Share of the Shortfall Amount after
the Lender has fully and completely exhausted its remedies against the assets of
the Company and its Subsidiaries. Each Reimbursor’s allocable Share and maximum
reimbursement liability under this Agreement with respect to each Loan is set
forth on Exhibit A. No demand shall be made under this Agreement for payment or
contribution of the Shortfall Amount or any portion thereof until

 

--------------------------------------------------------------------------------


 

such time as the Lender shall have fully and completely exhausted any and all
remedies it has against the other assets of the Company and its Subsidiaries
(including any real and personal property securing the repayment of such Loan).
For purposes of federal income taxation, a payment made by a Reimbursor to or on
behalf of a Responsible Party that is a Subsidiary of the Company shall be
treated as a contribution of capital to the Company. In no event shall any such
payment to or on behalf of a Subsidiary constitute an investment in, or evidence
or give rise to, any equity ownership in the Subsidiary. The amount that a
Reimbursor is required to pay under this Agreement is referred to as its
“Reimbursement Obligation.”

 

(b)           If: (i) a Reimbursor, other than an individual, distributes to one
or more of its partners or members some, but not all, of the Reimbursor’s LLC
Units (or the proceeds from the exchange or other disposition of some, but not
all, of such LLC Units) in complete redemption of their ownership interests in
the Reimbursor; (ii) no Default has occurred and is continuing with respect to
any Loan; and (iii) neither a Default nor an event which with the passage of
time will give rise to a Default occurs within 90 days after such distribution,
then the maximum amount of the Reimbursement Obligation otherwise applicable to
the distributing Reimbursor under Section 3(a) above shall be reduced by a
percentage equal to a fraction the numerator of which is the number of such LLC
Units distributed, exchanged, or redeemed and the denominator of which is the
total number of LLC Units that the Reimbursor owned immediately prior to the
distribution. For example, if 2,000 out of 10,000 LLC Units that a Reimbursor
holds are distributed to a partner or member in the Reimbursor and the
conditions of this Section 3(b) are met, the otherwise applicable Maximum
Reimbursement Obligation of that Reimbursor as to each Loan set forth on
Exhibit A would be reduced by 20%.

 

(c)           Each Reimbursor shall be liable with respect to its allocable
Reimbursement Obligation until termination of that obligation under Section 2 or
Section 3(b) above. Termination or reduction of a Reimbursor’s Obligations under
this Agreement shall not increase, decrease, or otherwise affect the allocable
Reimbursement Obligation of any other Reimbursor.

 

(d)           Notwithstanding any agreement between any Reimbursor and any other
person, or any state law or interpretation thereof, no Reimbursor shall be
entitled to indemnification, contribution, or reimbursement from any other
person with respect to any amounts paid or payable by Reimbursor hereunder,
except for Reimbursor’s right to reimbursement under any separate reimbursement
agreement executed by its partners or members.

 

4.             Miscellaneous.

 

(a)           Each Lender and its successors in interest are intended to be
third-party beneficiaries of this Agreement.

 

(b)           This Agreement shall be binding upon, and shall inure to the
benefit of, the successors in interest and assigns of the parties hereto.

 

(c)           This Agreement may be executed in one or more counterparts, all of
which shall constitute the same agreement, and the signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

 

(d)           This Agreement may be amended at any time with the written consent
of the Company and each Reimbursor affected by such amendment. No such amendment
shall require the consent of any third party beneficiary of this Agreement.

 

(Signature pages follow; remainder of page intentionally left blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Reimbursement Agreement as of
the date first above written.

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

INLAND TERRITORY, L.L.C.,

 

 

a Delaware limited liability company,

 

 

 

 

 

 

 

 

By: Inland Diversified Real Estate Trust Inc., its

 

 

managing member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

[Signatures Follow]

 

 

Signature Page to Reimbursement Agreement (Inland Territory)

 

--------------------------------------------------------------------------------


 

RESPONSIBLE PARTIES (IN ADDITION TO THE COMPANY):

 

 

 

Inland Diversified Las Vegas Centennial Center, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

 

a Delaware limited liability company, its managing member

 

 

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

[Signatures Follow]

 

 

Signature Page to Reimbursement Agreement (Inland Territory)

 

--------------------------------------------------------------------------------


 

 

Inland Diversified Las Vegas Centennial Gateway, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

 

a Delaware limited liability company, its managing member

 

 

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

[Signatures Follow]

 

 

Signature Page to Reimbursement Agreement (Inland Territory)

 

 

--------------------------------------------------------------------------------


 

 

Inland Diversified Las Vegas Eastern Beltway, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

 

a Delaware limited liability company, its managing member

 

 

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

[Signatures Follow]

 

 

Signature Page to Reimbursement Agreement (Inland Territory)

 

--------------------------------------------------------------------------------


 

 

Inland Diversified Henderson Eastgate, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

 

a Delaware limited liability company, its managing member

 

 

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

[Signatures Follow]

 

 

Signature Page to Reimbursement Agreement (Inland Territory)

 

--------------------------------------------------------------------------------


 

REIMBURSORS:

 

 

CENTENNIAL CENTRE, L.L.C.,
a Nevada limited liability company

 

 

 

 

 

By:

Westdale Development, L.L.C.,

 

 

 

a Nevada limited liability company,

 

 

 

its Manager

 

 

 

 

 

 

 

By:

 

 

 

 

 

Terri Sturm, Manager

 

 

 

 

 

 

 

 

EASTERN - BELTWAY, LTD.,

 

 

a Nevada limited liability company

 

 

 

 

 

By:

 

 

 

 

Terri Sturm, Manager

 

 

 

 

 

 

 

 

RETAIL DEVELOPMENT PARTNERS, LLC,
a Nevada limited liability company

 

 

 

 

 

By:

RDP Manager, Inc.

 

 

 

a Nevada corporation,

 

 

 

its manager

 

 

 

 

 

 

By:

 

 

 

 

 

Terri Sturm, President

 

 

 

 

 

 

 

 

CENTENNIAL GATEWAY, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

By:

Centennial Partners, LLC

 

 

 

a Nevada limited liability company,

 

 

 

its manager

 

 

 

 

 

 

By:

Sturm Enterprises, LLC

 

 

 

 

a Nevada limited liability company,

 

 

 

 

its manager

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Terri Sturm, Manager

 

 

 

Signature Page to Reimbursement Agreement (Inland Territory)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REIMBURSEMENT OBLIGATION WITH RESPECT TO LOANS

 

Loan to Inland Diversified Las Vegas Eastern Beltway, L.L.C., from Cantor
Commercial Real Estate Lending, L.P., as evidenced by that certain Promissory
Note dated December 27, 2012 with a principal amount of $34,100,000.

 

 

 

 

 

Maximum

 

 

 

 

 

Reimbursement

 

Reimbursor 

 

Share

 

Obligation

 

Centennial Centre, L.L.C.

 

.01

%

$

1,000

 

Eastern — Beltway, Ltd.

 

83.92

%

6,766,838

 

Retail Development Partners, LLC

 

7.41

%

698,245

 

Centennial Gateway, LLC

 

8.66

%

597,611

 

Total

 

100.00

%

$

8,062,694

 

 

Loan to Inland Diversified Las Vegas Centennial Center, L.L.C., from Cantor
Commercial Real Estate Lending, L.P., as evidenced by that certain Promissory
Note dated December 27, 2012 with a principal amount of $70,455,000.

 

 

 

 

 

Maximum

 

 

 

 

 

Reimbursement

 

Reimbursor 

 

Share

 

Obligation

 

Centennial Centre, L.L.C.

 

0.01

%

$

1,000

 

Eastern — Beltway, Ltd.

 

83.92

%

13,981,161

 

Retail Development Partners, LLC

 

7.41

%

1,442,664

 

Centennial Gateway, LLC

 

8.66

%

1,234,742

 

Total

 

100.00

%

$

16,658,567

 

 

Loan to Inland Diversified Las Vegas Centennial Gateway, L.L.C. and Inland
Diversified Henderson Eastgate, L.L.C., from The Royal Bank of Scotland PLC, as
evidenced by that certain Promissory Note dated December 27, 2012 with a
principal amount of $44,385,000.

 

 

 

 

 

Maximum

 

 

 

 

 

Reimbursement

 

Reimbursor

 

Share

 

Obligation

 

Centennial Centre, L.L.C.

 

0.01

%

$

1,000

 

Eastern — Beltway, Ltd.

 

83.92

%

8,807,804

 

Retail Development Partners, LLC

 

7.41

%

908,845

 

Centennial Gateway, LLC

 

8.66

%

777,859

 

Total

 

100.00

%

$

10,494,508

 

 

 

Exhibit A to Reimbursement Agreement (Inland Territory)

 

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT
OF

INLAND TERRITORY, L.L.C.

 

Exhibit B

 

Acknowledgment and Consent

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT
(INLAND TERRITORY, L.L.C.)

 

THIS ACKNOWLEDGMENT AND CONSENT (“Agreement”) is made and entered into this
       day of                       ,            (the “Closing Date”) by and
among                                    (“Lender”);
                                    , a [Nevada limited liability company]
(“Pledgor”); and Inland Territory, L.L.C., a Delaware limited liability company
(the “Company”).

 

RECITALS:

 

A.            Pledgor is a non-managing Member of the Company pursuant to that
certain Limited Liability Company Agreement of Inland Territory, L.L.C., dated
as of December 27, 2012 ([as amended,] the “LLC Agreement”). Under the LLC
Agreement, Pledgor holds all right, title and interest in not less than
[                          ] Class B Units (the “Pledged Units”) of the Company.
As of the date of this Agreement, the Pledged Units are evidenced by the LLC
Unit Certificate referred to on Exhibit A (the “Certificate”). All references
herein to the Pledged Units shall include any and all additional or substituted
non-managing Member Units, from time to time pledged to Lender pursuant to the
Loan, as defined below, and all references herein to the Certificate shall
include the certificates related to such additional or substituted non-managing
Member Units.

 

B.            Lender is making a [description of loan purpose] in the amount of
[                                             ($                            )]
(as such and as hereafter amended, supplemented or otherwise modified from time
to time, the “Loan”).

 

C.            The Loan is secured by all of Pledgor’s right, title and interest
in the Pledged Units.

 

D.            The parties hereto desire to enter into this Agreement for the
purpose of setting forth certain agreements among Lender, Pledgor, and the
Company with respect to the Collateral (as hereinafter defined).

 

E.            Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to them in the LLC Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             Definitions. As used in this Agreement, the following terms shall
have the meanings hereinafter set forth unless the context shall otherwise
require.

 

--------------------------------------------------------------------------------


 

a.             “Account” shall mean Account No.                            at
[                          ,] located at
[                                          ], and any replacement or successor
accounts.

 

b.             “Collateral” shall mean, collectively, the Pledged Units, the
Account, all registration and other rights, title interests and benefits in the
Pledged Units and Account, including without any limitation, any and all
securities issued or issuable on the conversion or redemption of the Pledged
Units, or cash or other distributions of every kind in respect of any of the
foregoing.

 

c.             “Default” shall mean any [“Event of Default”] as that term is
defined in the Loan Documents.

 

d.             “Loan Documents” means
[                                        ].

 

2.             Acknowledgment of Pledge.

 

a.             In compliance with Section 8.2.C of the LLC Agreement, the
Company hereby agrees, acknowledges and approves (i) the grant by Pledgor to
Lender of a security interest in the Collateral pursuant to the Loan, and
(ii) subject to Section 5 below, the transfer to Lender at foreclosure of the
Pledged Units upon foreclosure (or transfer in lieu of foreclosure, with each
reference herein to foreclosure to include such a transfer) thereon by Lender
under or pursuant to the Loan. Upon execution of this Agreement by the Company,
the Company agrees to note in its books and records that Pledgor has granted to
Lender a security interest in the Collateral.

 

b.             The parties acknowledge and agree that by virtue of Lender
holding a security interest in the Pledged Units (i) Lender is not, and in no
event shall become, a Member under the LLC Agreement, (ii) prior to receiving
notice of Default (unless specifically otherwise set forth in this Agreement),
Company has no obligation whatsoever to Lender, and (iii) Lender does not and
shall not undertake any obligations or liabilities of Pledgor of any nature
whatsoever pertaining to the Pledged Units or under the LLC Agreement.

 

3.             Notices. Following receipt by the Company of written notice from
Lender that a Default has occurred and is continuing (a “Default Notice”) (which
notice shall specifically reference this Section 3), unless and until the
Company has received written notice from Lender to the effect that Lender no
longer claims any interest in the Collateral, (a) the Company shall send to
Lender a copy of each notice sent to holders of Class B Units by the Company
under the LLC Agreement as and when it delivers such notice to Pledgor and
(b) the Company shall also send to Lender a copy of each other communication,
report or other information from time to time sent to Pledgor as holder of the
Pledged Units.

 

4.             Distributions. Following receipt by the Company of a Default
Notice (which notice shall specifically reference this Section 4), upon the
written instruction of Lender and until written instructions to the contrary are
received from Lender:

 

2

--------------------------------------------------------------------------------


 

a.                                      (i) The Company shall remit to the
account, [No.                         , at
                                                                                                                        ],
as follows:

 

 

 

for the benefit of Lender, all cash distributions otherwise payable to Pledgor
in respect of the Pledged Units. Following execution of this Agreement, and
until the Company receives a Notice of Default, all rights of Pledgor as a
Member (e.g., to exercise the voting or other consensual rights, to receive cash
distributions, to provide a Redemption Notice to the Company) that Pledgor would
otherwise be entitled to exercise in respect of the Collateral shall continue,
and Lender shall have no such rights. Any amounts paid to the Account for the
benefit of Lender as contemplated by the terms of the foregoing shall be treated
as amounts paid or distributed to Pledgor for all purposes of the LLC Agreement,
or other agreement pursuant to which the payment or distribution is made or is
required to be made and shall be deemed to satisfy the obligations of the
Company to make such payment thereunder. Pledgor hereby agrees that the Company
shall not be deemed to be in breach of its obligations under, or in violation of
the provisions of, any such agreement by virtue of having made such payments in
the foregoing manner.

 

b.                                      If Pledgor shall become entitled to
receive, in connection with any of the Collateral, any:

 

(i)                                     Units, including, without limitation,
any certificates, representing a dividend or distribution or issued in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares or partnership units, stock
or partnership units split, spin-off, or split-off;

 

(ii)                                  Options, warrants, rights or other
securities or instruments, whether as an addition to, or in substitution or in
exchange for, any of the Collateral, or otherwise;

 

(iii)                               Dividends or distributions payable in
property other than cash, including securities issued by other than the issuer
of any of the Collateral; or

 

(iv)                              Any sums paid in redemption of any of the
Collateral, then the Company shall deliver the same to the Account to be held by
[                                                ] as part of the Collateral for
the benefit of Lender. Any amounts paid to the Account for the benefit of Lender
or its designee as contemplated by the terms of the foregoing shall be treated
as amounts paid or distributed to Pledgor for all purposes of the LLC Agreement,
or other agreement pursuant to which the payment or distribution is made or is
required to be made and shall be deemed to satisfy the obligations of the
Company to make such payment thereunder. Pledgor hereby agrees that the Company
shall not be deemed to be in breach of its obligations under, or in violation of
the provisions of, any such agreement by virtue of having made such payments in
the foregoing manner.

 

3

--------------------------------------------------------------------------------


 

5.             Rights upon Default.

 

a.                                      Redemption of Pledged Units;
Foreclosure. In addition to the rights otherwise set forth in this Agreement (or
as set forth under any other agreement, document or instrument, or under
applicable law), upon delivery of written notice from the Lender to the Company
and Pledgor of the occurrence of one or more Defaults, Company and Lender, as
applicable, shall thereupon and thereafter during the continuance thereof have
the right to do or cause to be done any one or more of the following:

 

(i)            Foreclosure. Subject to the terms and conditions of the Loan,
Lender shall have the right to foreclose on or acquire the entire interest of
Pledgor in all or any portion of any Pledged Units owned by Pledgor, by
foreclosure or in any other manner. In the event that Lender elects to exercise
its rights under this Section 5.a.i, Lender shall deliver to the Company a
notice of its intent to do so no later than ten (10) business days prior to the
date of any sale, public or private, or of any transfer in lieu of foreclosure,
and the Company (without limitation on its own right, under applicable law, to
participate in any sale or other disposition of any of the Collateral) shall
reasonably cooperate, at no expense to itself, with Lender in completing its
foreclosure on the affected Pledged Units in compliance with applicable laws.

 

(ii)           Redemption of Pledged Units. Company shall, upon receiving notice
of a foreclosure, have the continuing right to deliver a Redemption Notice to
Lender irrespective of the time periods prescribed in in Section 10.1.B of the
LLC Agreement. The rights exercisable by the Company under this Section 5.a.ii
may be invoked in the Company’s sole discretion, and all without further notice
to or any requirement of consent by Pledgor, which hereby irrevocably and
unconditionally waives any right to give any contrary instructions to the
Company. The Company agrees that it will not act on any separate instructions or
communications from Pledgor pertaining to the Pledged Units without the express
written consent of Lender

 

b.                                      Lender as Assignee; Cessation of
Pledgor’s Membership. Upon notice to the Company of the foreclosure of any
Pledged Units,

 

(i)            Lender shall become an assignee of Pledgor’s LLC Interest;

 

(ii)           Lender shall have the right from time to time to deliver a
Redemption Notice (with the Investors) in exchange for the Investor Redemption
Amount as set forth in Article X of the LLC Agreement as long as the Redemption
Notice meets the aggregate $3,000,000,000 threshold and any other requirement
set forth in the LLC Agreement; except that Lender shall have no right to
receive the Redemption Price;

 

(iii)          Lender shall not be entitled to transfer Pledged Units, in whole
or in part;

 

(iv)          Pledgor shall cease to be a Member;

 

(v)           Lender shall not be obligated to assume, or otherwise be
responsible for, any obligation Pledgor may have under the LLC Agreement or any
other

 

4

--------------------------------------------------------------------------------


 

obligation of Pledgor accrued prior to foreclosure under the LLC Agreement;
provided that nothing in this subclause 5.b.(v) shall release or reduce any
prior obligations of Pledgor to the Company, it being acknowledged and agreed
that the Company has recourse against Pledgor only and not against Lender.

 

For the avoidance of doubt, Lender shall not have the right to receive the
Redemption Price, nor shall the Lender have any other rights of a Member other
than (i) the receipt of distributions and allocations under the terms of the LLC
Agreement and (ii) the receipt of the Investor Redemption Amount as set forth in
this Section 5.

 

6.             Representations and Warranties by the Company. The Company hereby
represents and warrants to Lender that this Agreement has been duly authorized,
executed and delivered by the Company, and constitutes the valid and binding
obligations of the Company enforceable against it in accordance with their
respective terms.

 

7.             Representations and Warranties by Pledgor. To its knowledge,
Pledgor does not have any existing claims, defenses, setoff rights or rights of
recoupment under the LLC Agreement, under any other agreement, or any law,
rule or regulation, against or with respect to any obligation of the Company
under the LLC Agreement or any other agreement.

 

8.             Liability to Pledgor. Pledgor acknowledges and understands that
the Company has signed this Agreement solely as an accommodation to Pledgor.
Notwithstanding anything to the contrary in this Agreement, the Company nor any
of its respective officers, directors, partners, employees or agents
(collectively, the “Inland Persons”) shall be liable or responsible for any loss
incurred by Pledgor as a result of any act or failure to act by such Inland
Person in connection with, arising out of or related to this Agreement unless
such loss is finally determined by a court of competent jurisdiction to have
resulted from such Inland Person’s willful misconduct or gross negligence.
Pledgor assumes all risks of the acts or omissions of Lender with respect to its
exercise of its rights hereunder. None of the Inland Persons shall (i) be liable
or responsible for any acts or omissions of Lender or its officers, directors,
partners, members, employees, affiliates, representatives or agents, including
without limitation the validity of any determination by Lender that a Default
has occurred or is continuing; (ii) have any responsibility for investigation
into the facts and circumstances giving rise to any such determination by
Lender; (iii) be liable or responsible for following the instructions of Lender
in accordance with this Agreement regardless of any notice, information or
instructions to the contrary received by the Company from Pledgor or any other
person, including without limitation following instruction of Lender to remit
distributions by the Company made in respect of the Pledged Units to Lender or
the Account as directed by Lender, pursuant to Section 4 above; (iv) be deemed
to have knowledge of (nor be required to know) the terms and provisions of the
Loan or any related documents (other than this Agreement) or whether there is a
Default or event of default under the Loan or any other related documents, and
thus the Company shall be entitled to assume that there is no Default or event
of default until it receives a Default Notice from the Lender and to assume that
such Default or event of default is continuing until it receives a notice from
the Lender that such Default or event of default (and no other Default or event
of default) is no longer existing; or (v) be liable or responsible for any of
the consequences of such Inland Person’s reliance on any communication or
document believed by it to be genuine and

 

5

--------------------------------------------------------------------------------


 

correct and to have been communicated or signed by the person or entity by whom
it purports to be communicated or signed.

 

9.             Separate Actions; Waiver of Statute of Limitations. The
obligations of the Company and Pledgor hereunder shall be in addition to any
obligations of Pledgor under the Loan. Without limiting the provisions of the
Loan, a separate action or actions may be brought and prosecuted against any one
or more of the parties hereto whether or not action is brought against any other
person or whether any other person is joined in any such action or actions. The
Company and Pledgor acknowledge that there are no conditions precedent to the
effectiveness of this Agreement and that this Agreement is in full force and
effect and is binding on such person as of the date hereof. To the extent
permitted under applicable law, Pledgor waives the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Lender
hereby agrees that the Company shall not have any obligation or liability under
the Loan or any other agreement related to the Loan except as expressly set
forth herein and in the Loan Documents. Pledgor agrees that nothing set forth
herein shall alter, diminish or otherwise affect its obligations under the LLC
Agreement or any other agreement between Pledgor and the Company relating to the
Pledged Units.

 

10.          Continuing Obligations.

 

a.             Pledgor agrees to (i) promptly pay or reimburse the Company for
all out-of-pocket costs and expenses (including attorney’s fees) incurred in
connection with any action requested by Lender in connection with any
foreclosure of the Collateral or the exercise of any other rights or remedies of
Lender under this Agreement; and (ii) indemnify and hold harmless each of the
Inland Persons from and against any and all obligations, claims, losses,
liabilities, damages, expenses or costs (including reasonable attorney’s fees
and expenses and fees of expert witnesses) arising from or in any way connected
with (x) this Agreement, or (y) the enforcement of any of the rights or remedies
under this Agreement, except in the case of this clause (ii) for those arising
from such Inland Person’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Upon foreclosure of the Pledged
Units or the exercise of any other remedies by Lender with respect to the
Pledged Units, Pledgor hereby agrees to make all payments and perform and
fulfill all other obligations and liabilities pertaining to the Pledged Units or
as a Member of the Company pursuant to the LLC Agreement that are not assumed by
Lender or any other purchaser or transferee of the Pledged Units.

 

11.          Appointment as Attorney-in-Fact. Pledgor hereby appoints Lender as
its true and lawful attorney-in-fact, with full power of substitution, for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instruments either in the name of Pledgor or in the name of
Lender, which such attorney-in-fact may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest; provided, that nothing in this section
shall require Lender to take any action or execute any instruments.

 

12.          Notices. Any notice, demand, request or report required or
permitted to be given or made to a party to this Agreement shall be in writing
and shall be deemed given or made when delivered in person or when sent by first
class United States mail or commercial

 

6

--------------------------------------------------------------------------------


 

courier service at its address set forth below or at such other address as such
party may give notice of in accordance with the provisions of this Section:

 

Pledgor:

 

 

 

 

 

 

 

 

 

 

 

Lender:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

[Account Service Provider]

 

 

 

 

 

 

 

 

 

 

 

 

Company:

 

c/o Inland Diversified Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: Chief Financial Officer

 

 

 

With a copy to (which shall be for information purposes only):

 

 

c/o The Inland Real Estate Group, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: General Counsel

 

 

 

and to:

 

Inland Diversified Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: Barry Lazarus

 

13.          Assignments. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Nothing contained herein, express or implied,
is intended to confer on any person other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

14.          Governing Law. This Agreement and the legal relations between the
parties hereto shall be governed by and construed in accordance with the
internal laws of the State of [                      ] applicable to contracts
made and to be performed in that State, without regard to conflict of laws
principles.

 

7

--------------------------------------------------------------------------------


 

15.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute but one agreement. This Agreement may be executed and
delivered by facsimile.

 

16.          Entire Agreement; Amendments. This Agreement (including the
instruments between the parties referred to herein) constitutes the entire
agreement among the parties and supersedes all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. All references to sections, subsections,
clauses, exhibits and schedules shall be deemed references to such part of this
Agreement, unless the context shall otherwise require. No provisions of this
Agreement may be effectively waived, changed or amended, or the termination or
discharge thereof agreed to or acknowledged, orally, but only by an agreement in
writing signed by the party against whom the enforcement of any waiver, change,
amendment, termination or discharge is sought.

 

17.          Headings. The headings contained in this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

 

18.          Invalidity. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect.

 

19.          Attorneys’ Fees. In the event of any controversy, claim or dispute
between the parties hereto arising out of or relating to this Agreement or any
of the documents provided for herein, or the breach thereof, the prevailing
party shall be entitled to recover from the losing party reasonable attorneys’
fees, expenses and costs.

 

[Remainder of page intentionally left blank; Signature page follows]

 

8

--------------------------------------------------------------------------------


 

In witness thereof, the parties have duly executed this Agreement as of the date
first written above.

 

 

 

LENDER:

 

 

 

[                                                                  ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PLEDGOR:

 

 

 

[                                                                  ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COMPANY:

 

 

 

Inland Territory, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

Inland Territory Member, L.L.C., a

 

 

Delaware limited liability company

 

Its:

its Managing Member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLEDGED UNITS

 

INLAND TERRITORY, L.L.C.

 

Certificate 
Number

 

Units

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INSTRUCTIONS TO REGISTER SECURITY INTEREST

 

To: Inland Territory, L.L.C.

c/o Inland Diversified Real Estate Trust, Inc.

Oak Brook, Illinois 60523

Attention: Chief Financial Officer

 

Attention: Inland Territory, L.L.C., a Delaware limited liability company (the
“Company”)

 

As of                                   ,         

 

You are instructed by the undersigned pledgor,
[                                                , a Nevada limited liability
company] (“Pledgor”), to register a security interest in the following limited
liability company interests in the LLC (the “OP Units”) in the manner indicated:

 

1.             OP Units. The OP Units that are the subject of these Instructions
to Register Security Interest are as follows:

 

[                            ] non-managing Class B Units owned by Pledgor and
evidenced by the LLC Unit Certificate referred to on Schedule A hereto. The OP
Units are pledged to
[                                                                      ]
(“Lender”) to secure repayment of a loan by Lender, pursuant to that certain
                                                  , [dated as of the date
hereof,] by and between Lender and Pledgor (as such and as may hereafter be
amended, supplemented or otherwise modified from time to time, the “Loan”).

 

2.             Instructions. You are instructed to register the OP Units as
subject to a security interest in favor of Lender, whose Taxpayer Identification
No. is [                                ], and who on registration of its
security interest shall become the registered secured party with respect to the
OP Units. You are instructed to promptly so inform Lender of these Instructions
to Register Security Interest.

 

3.             Confirmation of Security Interest. Pledgor has granted to Lender
(and hereby confirms that Lender has) a security interest in the OP Units of
Pledgor under the Limited Liability Company Agreement of Inland Territory,
L.L.C., dated as of [                                        , as amended from
time to time] (the “LLC Agreement”).

 

11

--------------------------------------------------------------------------------


 

4.             Distributions and Redemptions. Following receipt by the Company
of an appropriate notice of default, upon the written instruction of Lender and
until written instructions to the contrary are received from Lender, (i) the
proceeds of any redemption or exchange of the OP Units, whether such proceeds
are cash or otherwise, shall be delivered to Account No. [insert account #, c/o
information, bank name and address] (the “Securities Account”) for the benefit
of Lender, and (ii) all ordinary distributions, as well as all extraordinary or
liquidating distributions shall be delivered to the Securities Account at
[insert bank name] for the benefit of Lender.

 

5.             Warranties. Pledgor hereby warrants for itself that: (a) it is
entitled to effect the instructions hereby given; (b) its Taxpayer
Identification Number is [                                      ]; (c) Lender is
a lending institution that is not an affiliate of Pledgor; and (d) the Loan
constitutes a bona fide loan or extension of credit.

 

6.             Delivery of Certificates. These Instructions to Register Security
Interest hereby serve as notice to the Company, and to any transfer agent of the
OP Units, that any certificates, confirmations, documents or other writings of
any kind evidencing or relating to any OP Units shall, if issued, be registered
in the name of the undersigned Pledgor and delivered directly to the Securities
Account at [insert bank name] for the benefit of Lender; provided, however, that
if Lender at any time delivers written notice to the Company that there has been
a default under the Loan, then thereafter all certificates, confirmations,
documents and other writings of any kind evidencing or relating to any OP Units
shall, if requested by Lender, be issued and registered in the name of Lender,
or its designee, and delivered directly to the Securities Account at
[                                                      ].

 

7.             Not an Admission to the Company. The execution and acceptance of
these Instructions to Register Security Interest shall not constitute consent to
the admission of Lender as a substituted member of the Company. Unless otherwise
provided, the Lender shall at no time be admitted as a member of the Company.

 

8.             Acknowledgement and Consent. The Company, and Pledgor have
entered into that certain Acknowledgement and Consent of even date herewith (the
“A&C”) pursuant to which the Company has acknowledged the pledge of the OP Units
by Pledgor to Lender, subject to the terms and conditions set forth therein. In
the event of any inconsistencies between the terms and provisions hereof and
those of the A&C, the parties hereto agree that the terms and provisions of the
A&C shall govern.

 

[Remainder of page intentionally left blank, signature page follows]

 

12

--------------------------------------------------------------------------------


 

In witness whereof, the undersigned Pledgor has executed these Instructions to
Register Security Interest as of the date first set forth above.

 

 

PLEDGOR:

 

 

 

[                                                        ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND AGREED

 

 

 

INLAND TERRITORY, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

Inland Territory Member, a Delaware

 

 

limited liability corporation

 

Its:

Managing Member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[TO BE SIGNED AT CLOSE]

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LLC AGREEMENT

 

[PLEDGOR TO PROVIDE COMPLETE AGREEMENT]

 

15

--------------------------------------------------------------------------------